Exhibit 10.15

THE

TORCHMARK CORPORATION

AMENDED AND RESTATED PENSION PLAN

GENERALLY EFFECTIVE AS OF JANUARY 1, 2009



--------------------------------------------------------------------------------

BACKGROUND

Effective as of January 1, 1983, Torchmark Corporation (the “Company”)
established a defined benefit pension plan (“Plan”), which is intended to be
qualified pursuant to the provisions of the Internal Revenue Code of 1986, as
amended. The Plan also is intended to provide eligible non-commissioned
employees of the Company, and those of any affiliate which adopts the Plan, with
a supplemental source of retirement income.

Effective as of January 1, 1989, the Plan was amended and restated to comply
with the Tax Reform Act of 1986. The Plan was further amended effective
January 1, 1992 and January 1, 1993.

Effective as of January 1, 1993, the Employer adopted Amendments Two and Three
to the Plan.

Effective as of January 1, 1989, the Employer adopted Amendment Four to the
Plan.

Effective as of January 1, 1997, The Employer adopted Amendment Five to the
Plan.

Effective as of January 1, 1998, the Employer adopted Amendment Six to the Plan.

Effective as of January 1, 2001, the Employer adopted Amendment Seven to the
Plan.

Effective as of January 1, 1997, the Plan was amended and restated to comply
with a number of tax law changes generally described by the acronym “GUST,” as
the second amendment and restatement of the Plan, which constitutes Amendment
Eight to the Plan.

Effective as of January 1, 2002, the Employer adopted Amendment Nine to the
Plan.

Effective as of January 1, 2001, the Employer adopted Amendment Ten to the Plan.

Effective as of January 1, 2004, the Employer adopted Amendment Eleven to the
Plan.

Effective as of March 28, 2005, the Employer adopted Amendment Twelve to the
Plan.

Effective as of January 1, 2008, the Employer adopted Amendment Thirteen to the
Plan.

Effective as of the various dates specified therein, the Employer adopted
Amendment Fourteen to the Plan.

This third amendment and restatement of the Plan is adopted to comply with a
number of tax law changes generally described by the acronym “EGTRRA.” This
third amendment and restatement of the Plan is generally effective as of
January 1, 2009 and constitutes Amendment Fifteen to the Plan.

The benefit under the Plan of any participant who terminates employment or
becomes disabled shall be determined in accordance with the provisions of the
Plan as in effect on the date of such termination of employment or disability.

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I DEFINITIONS      I-1   

1.1

     Accrued Retirement Benefit      I-1   

1.2

     Actuarial Equivalent      I-1   

1.3

     Administrative Committee      I-2   

1.4

     Administrator      I-2   

1.5

     Affiliate      I-2   

1.6

     Beneficiary      I-2   

1.7

     Benefit Commencement Date      I-3   

1.8

     Board of Directors or Board      I-3   

1.9

     Code      I-3   

1.10

     Company      I-3   

1.11

     Comparable Plan      I-3   

1.12

     Compensation      I-3   

1.13

     Covered Compensation      I-4   

1.14

     Credited Service      I-5   

1.15

     Deferred Retirement      I-5   

1.16

     Defined Benefit Plan      I-5   

1.17

     Defined Contribution Plan      I-5   

1.18

     Disability      I-5   

1.19

     Early Retirement      I-5   

1.20

     Effective Date      I-5   

1.21

     Eligible Employee      I-5   

1.22

     Employee      I-6   

 

ii



--------------------------------------------------------------------------------

1.23

     Employer      I-6   

1.24

     Employment      I-6   

1.25

     Entry Date      I-6   

1.26

     ERISA      I-6   

1.27

     Final Average Compensation      I-6   

1.28

     Hour of Service      I-7   

1.29

     Investment Manager      I-8   

1.30

     Leased Employee      I-8   

1.31

     Liberty National Commissioned Participant      I-8   

1.32

     Liberty National Non-Commissioned Participant      I-8   

1.33

     Liberty National Non-Commissioned Pension Plan      I-9   

1.34

     Liberty National Pension Plan      I-9   

1.35

     Non-Vested Separation      I-9   

1.36

     Normal Retirement      I-9   

1.37

     Normal Retirement Age      I-9   

1.38

     Normal Retirement Date      I-9   

1.39

     One Year Break in Service      I-9   

1.40

     Participant      I-9   

1.41

     Participating Affiliates      I-9   

1.42

     Plan      I-9   

1.43

     Plan Year      I-9   

1.44

     Qualified Joint and Survivor Annuity      I-9   

1.45

     Qualified Plan      I-10   

1.46

     Qualified Pre-Retirement Survivor Annuity      I-10   

1.47

     Retirement Benefit      I-10   

 

iii



--------------------------------------------------------------------------------

1.48

     Schroder Plan      I-10   

1.49

     Social Security Offset Percentage      I-10   

1.50

     Social Security Retirement Age      I-10   

1.51

     Special Average Earnings      I-11   

1.52

     Spouse      I-11   

1.53

     Surviving Spouse      I-11   

1.54

     Trust or Trust Fund      I-11   

1.55

     Trust Agreement      I-11   

1.56

     Trustee      I-11   

1.57

     Vested Separation      I-11   

1.58

     Vesting Service      I-11   

1.59

     Year of Service      I-11    ARTICLE II PARTICIPATION      II-1   

2.1

     Admission as a Participant      II-1   

2.2

     Reemployment      II-1   

2.3

     Termination of Participation      II-1    ARTICLE III RETIREMENT BENEFIT   
  III-1   

3.1

     Retirement Benefit Formula      III-1   

3.2

     Rules for Determining Years of Credited Service      III-2   

3.3

     Retirement Benefit Formula with respect to a Liberty National
Non-Commissioned Participant or a Liberty National Commissioned Participant     
III-3   

3.4

     Limitation on Benefits      III-5    ARTICLE IV VESTING PROVISIONS     
IV-1   

4.1

     Determination of Vesting      IV-1   

4.2

     Rules for Crediting Vesting Service      IV-1   

4.3

     Retirement Benefit Forfeitures      IV-1   

 

iv



--------------------------------------------------------------------------------

4.4

     TMK Hogan      IV-2   

4.5

     Vesta Insurance Group, Inc.      IV-2    ARTICLE V AMOUNT AND COMMENCEMENT
OF RETIREMENT BENEFITS      V-1   

5.1

     Determination of Amount of Retirement Benefits      V-1   

5.2

     Suspension of Payments on Resumption of Employment      V-2   

5.3

     Limitation on Commencement of Benefits      V-3   

5.4

     Minimum Distribution Requirements      V-4    ARTICLE VI FORMS OF PAYMENT
OF RETIREMENT BENEFIT      VI-1   

6.1

     Methods of Distribution      VI-1   

6.2

     Election of Optional Forms      VI-2   

6.3

     Direct Rollovers      VI-3   

6.4

     Notices      VI-5    ARTICLE VII DEATH BENEFITS      VII-1   

7.1

     Eligibility for Pre-Retirement Death Benefit      VII-1   

7.2

     Form of Pre-Retirement Death Benefit      VII-1   

7.3

     Election to Waive      VII-2   

7.4

     Beneficiaries      VII-2   

7.5

     After-Death Distribution Rules      VII-3    ARTICLE VIII CONTRIBUTIONS AND
FORFEITURES      VIII-4   

8.1

     Contribution by the Company      VIII-4   

8.2

     Contributions by Employees      VIII-4   

8.3

     Forfeitures      VIII-4   

8.4

     Return of Employer Contributions under Special Circumstances      VIII-4   
ARTICLE IX FIDUCIARIES      IX-1   

9.1

     Named Fiduciaries      IX-1   

 

v



--------------------------------------------------------------------------------

9.2

     Employment of Advisers      IX-1   

9.3

     Multiple Fiduciary Capacities      IX-1   

9.4

     Reliance      IX-1   

9.5

     Scope of Authority and Responsibility      IX-1   

9.6

     Trustee Subject to Directions of Named Fiduciary      IX-2    ARTICLE X
TRUSTEE      X-1   

10.1

     Trust Agreement      X-1   

10.2

     Assets in Trust      X-1    ARTICLE XI ADMINISTRATIVE COMMITTEE      XI-1
  

11.1

     Appointment and Removal of Administrative Committee      XI-1   

11.2

     Officers of Administrative Committee      XI-1   

11.3

     Action by Administrative Committee      XI-1   

11.4

     Rules and Regulations      XI-1   

11.5

     Powers      XI-1   

11.6

     Information from Participants      XI-2   

11.7

     Reports      XI-2   

11.8

     Authority to Act      XI-2   

11.9

     Liability for Acts      XI-2   

11.10

     Compensation and Expenses      XI-3   

11.11

     Indemnity      XI-3   

11.12

     Denied Claims      XI-3    ARTICLE XII PLAN AMENDMENT OR TERMINATION     
XII-1   

12.1

     Plan Amendment      XII-1   

12.2

     Limitations on Plan Amendment      XII-1   

12.3

     Right of the Employer to Terminate Plan      XII-2   

 

vi



--------------------------------------------------------------------------------

12.4

     Effect of Partial or Complete Termination      XII-2   

12.5

     Allocation of Assets      XII-3   

12.6

     Residual Assets      XII-3   

12.7

     Limitations Applicable to Certain Highly Paid Participants      XII-3   
ARTICLE XIII MISCELLANEOUS PROVISIONS      XIII-1   

13.1

     Exclusive Benefit of Participants      XIII-1   

13.2

     Plan Not a Contract of Employment      XIII-1   

13.3

     Source of Benefits      XIII-1   

13.4

     Benefits Not Assignable      XIII-1   

13.5

     Domestic Relations Orders      XIII-1   

13.6

     Benefits Payable to Minors, Incompetents and Others      XIII-2   

13.7

     Merger or Transfer of Assets      XIII-2   

13.8

     Participation in the Plan by an Affiliate      XIII-2   

13.9

     Action by Employer      XIII-3   

13.10

     Provision of Information      XIII-3   

13.11

     Controlling Law      XIII-3   

13.12

     Conditional Restatement      XIII-3   

13.13

     Rules of Construction      XIII-3   

13.14

     USERRA      XIII-3    ARTICLE XIV MINIMUM RETIREMENT INCOME      XIV-1   

14.1

     Prior Plans      XIV-1    ARTICLE XV TOP-HEAVY PROVISIONS      XV-1   

15.1

     Definitions      XV-1   

15.2

     Top Heavy Rules      XV-4   

15.3

     Compensation      XV-4   

 

vii



--------------------------------------------------------------------------------

15.4

     Benefit      XV-4   

15.5

     Limitations on Benefit      XV-5   

15.6

     Vesting      XV-5   

15.7

     Miscellaneous      XV-5    ARTICLE XVI BENEFIT RESTRICTIONS      XVI-1   

16.1

     Effective Date and Application      XVI-1   

16.2

     Funding-Based Limitation on Shutdown Benefits and Other Unpredictable
Contingent Event Benefits      XVI-1   

16.3

     Limitations on Plan Amendments Increasing Liability for Benefits      XVI-2
  

16.4

     Limitations on Accelerated Benefit Distributions      XVI-2   

16.5

     Limitation on Benefit Accruals for Plans with Severe Funding Shortfalls   
  XVI-4   

16.6

     Rules Relating to Contributions Required to Avoid Benefit Limitations     
XVI-4   

16.7

     Presumed Underfunding for Purposes of Benefit Limitations      XVI-5   

16.8

     Treatment of Plan as of Close of Prohibited or Cessation Period      XVI-6
  

16.9

     Definitions      XVI-6   

 

viii



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Each of the following terms shall have the meaning set forth in this Article I
for purposes of this Plan:

1.1 Accrued Retirement Benefit: As of any date, the Retirement Benefit of a
Participant calculated pursuant to the provisions of Article III (assuming he
were to continue accruing Credited Service until Normal Retirement Age) times a
fraction, the numerator of which is the number of years of Credited Service the
Participant has then completed and the denominator of which is the total years
of Credited Service he would have completed if he had continued in covered
employment until his Normal Retirement Age. In no event shall a Participant’s
Accrued Retirement Benefit be less than the Accrued Retirement Benefit to which
the Participant would have been entitled had he terminated employment on
December 31, 1988 under the provisions of the Plan as then in effect.

Notwithstanding the preceding paragraph, the Accrued Retirement Benefit with
respect to a Liberty National Commissioned Participant or a Liberty National
Non-Commissioned Participant shall mean as of any date, the Retirement Benefit
of a Participant calculated pursuant to the provisions of Article III as if the
Participant’s Employment terminated on such date, but in no event less than the
Accrued Retirement Benefit to which the Participant would have been entitled
under the provisions of the Liberty National Pension Plan or the Liberty
National Non-Commissioned Pension Plan as then in effect had he terminated
employment on December 31, 1988.

1.2 Actuarial Equivalent: An amount or a benefit of equivalent current value to
the Retirement Benefit which would otherwise be provided a Participant,
determined on the basis of the following actuarial assumptions:

(a) Mortality – for both sexes, the prevailing commissioners’ mortality table
used to determine reserves for group annuity contracts issued on the date for
which the equivalent actuarial value is being determined. The prevailing
commissioners’ mortality table shall be the table prescribed by the Secretary of
the Treasury, pursuant to § 417(e)(3)(A)(ii)(I) of the Code.

(b) Interest – the annual rate of interest on 30-year Treasury securities for
the second full calendar month preceding the month in which the equivalent
actuarial value is being determined. For purposes of Treasury Regulation §
1.417(e)-1(d), the stability period shall be one month and the lookback period
shall be the second full calendar month preceding the stability period.

Except as provided by the Pension Benefit Guaranty Corporation (PBGC) and IRS,
the following assumptions shall first apply in determining the amount payable to
a Participant having an annuity starting date in a Plan Year beginning on or
after January 1, 2008:

(c) Applicable mortality assumption – For purposes of the Plan’s provisions
relating to the calculation of the present value of a benefit payment that is
subject to Code § 417(e), any provision directly or indirectly prescribing the
use of the mortality table described in Revenue

 

I-1



--------------------------------------------------------------------------------

Ruling 2001-62 shall be amended to prescribe the use of the applicable annual
mortality table within the meaning of Code § 417(e)(3)(B), as initially
described in Revenue Ruling 2007-67.

(d) Applicable interest rate – For purposes of the Plan’s provisions relating to
the calculation of the present value of a benefit payment that is subject to
Code § 417(e), any provision prescribing the use of the annual rate of interest
on 30-year U.S. Treasury securities shall be implemented by instead using the
rate of interest determined by applicable interest rate described by Code §
417(e) after its amendment by PPA. Specifically, the applicable interest rate
shall be the adjusted first, second, and third segment rates applied under the
rules similar to the rules of Code § 430(h)(2)(C) for the second calendar month
(lookback month) before the first day of the Plan Year in which the annuity
starting state occurs (stability period). For this purpose, the first, second,
and third segment rates are the first, second, and third segment rates which
would be determined under Code § 430(h)(2)(C) if:

(i) Code § 430(h)(2)(D) were applied by substituting the average yields for the
month described in the preceding paragraph for the average yields for the
24-month period described in such section, and

(ii) Code § 430(h)(2)(G)(i)(II) were applied by substituting “Code §
417(e)(3)(A)(ii)(II) for “Code § 412(b)(5)(B)(ii)(II),” and

(iii) The applicable percentage under Code § 430(h)(2)(G) is treated as being
20% in 2008, 40% in 2009, 60% in 2010, and 80% in 2011.

1.3 Administrative Committee: The committee appointed by the Board pursuant to,
and having the responsibilities specified in, Article XI of the Plan.

1.4 Administrator: The Company or Committee appointed by the Board of Directors
pursuant to, and having the responsibilities specified in, Article XI of the
Plan.

 

1.5 Affiliate: Any corporation or unincorporated trade or business (other than
the Company) while it is:

(a) a member of a “controlled group of corporations” (within the meaning of Code
§ 414(b)) of which the Company is a member;

(b) a trade or business under “common control” (within the meaning of Code §
414(c)) with the Company;

(c) a member of an “affiliated service group” (within the meaning of Code §
414(m)) which includes the Company; or

(d) any other entity required to be aggregated with the Company under Code §
4l4(o).

1.6 Beneficiary: A person other than a Participant entitled to receive any
payment of benefits pursuant to the terms of this Plan.

 

I-2



--------------------------------------------------------------------------------

1.7 Benefit Commencement Date: The date, determined under Article V, as of which
a Participant or a Beneficiary receives or begins to receive, as the case may
be, payment of his benefits under the Plan.

1.8 Board of Directors or Board: The Board of Directors of the Company.

1.9 Code: The Internal Revenue Code of 1986, as now in effect or as amended from
time to time. A reference to a specific provision of the Code shall include such
provision and any applicable regulation pertaining thereto.

1.10 Company: Torchmark Corporation, or any successor thereto by consolidation,
merger, transfer of assets or otherwise.

1.11 Comparable Plan: A plan of the same type as described in Treasury
Regulation § 1.381(c)(11)-1(d)(4).

1.12 Compensation: The total cash compensation paid to an Employee during a
calendar year by his Employer, including salary, wages, bonuses, any amounts not
paid directly and currently in cash to an Employee but paid for the benefit of
an Employee through a “salary reduction” agreement in conjunction with one or
more welfare plans, any qualified transportation fringes of the Employer and the
total amount deferred pursuant to an Employee’s election under a “cash or
deferred arrangement” in conjunction with one or more qualified retirement plans
of the Employer, but excluding:

(a) any reimbursement of or allowances for expenses;

(b) Employer contributions to any form of employee retirement, pension, profit
sharing or thrift plan;

(c) director’s fees;

(d) annual service awards;

(e) deferred compensation accrued under any nonqualified deferred compensation
agreement or contract or any amendment or replacement thereof;

(f) commissions, other than commissions payable with respect to or on account of
the sale or lease of real property; and

(g) payments made to any Employee after such Employee’s separation from service,
in the form of severance benefits.

The definition of Compensation shall apply as set forth in this section with
respect to a Liberty National Non-Commissioned Participant by replacing item
(f) in the list of excluded forms of compensation, as follows:

(f) commissions; and

 

I-3



--------------------------------------------------------------------------------

The definition of Compensation shall apply as set forth in this section with
respect to a Liberty National Commissioned Participant by replacing items
(f) and (g) in the list of excluded forms of compensation and by adding an item
(h) as follows:

(f) renewal commissions, other than renewal commissions paid to agents
authorized to solicit applications for both ordinary and home service policies
of insurance;

(g) any amounts due to or paid to a Participant as a result of the settlement of
his or her commission account balance upon the termination of his or her
employment for any reason; and

(h) payments made to any Employee after such Employee’s separation from service,
in the form of severance benefits.

The determination of Compensation will be in accordance with records maintained
by the Employer and shall be conclusive. Anything in this definition to the
contrary notwithstanding, the Compensation taken into account for a Participant
for Plan purposes for any Plan Year commencing on or after January 1, 1989 and
prior to January 1, 1994 shall not exceed $200,000 (or such adjusted amount as
may be prescribed for such Plan Year pursuant to Code § 401(a)(17)) and for any
Plan Year commencing after December 31, 1993 shall not exceed $150,000 (or such
adjusted amount as may be prescribed for such Plan Year pursuant to Code §
401(a)(17)).

The annual Compensation of each Participant taken into account in determining
benefit accruals in any Plan Year beginning after December 31, 2001, shall not
exceed $200,000. Annual Compensation means compensation during the Plan Year or
such other consecutive 12-month period over which compensation is otherwise
determined under the Plan (the determination period). For purposes of
determining benefit accruals in a Plan Year beginning after December 31, 2001,
the annual Compensation limit for determination periods beginning before
January 1, 2002, shall be $150.000 for any determination period beginning in
1996 or earlier; $160,000 for any determination period beginning in 1997, 1998,
or 1999; and $170,000 for any determination period beginning in 2000 or 2001.
The $200,000 limit on annual Compensation shall be adjusted for cost-of-living
increases in accordance with Code § 401(a)(17)(B). The cost-of-living adjustment
in effect for a calendar year applies to annual Compensation for the
determination period that begins with or within such calendar year.

Compensation paid after “Severance from Employment” for purposes of benefits
shall be adjusted in the same manner as 415 Compensation pursuant to
Section 3.4.5(a) if those amounts would have been included in Earnings if they
were paid prior to the Participant’s “Severance from Employment,” except in
applying Section 3.4.4, the term “Limitation Year” shall be replaced with the
term “Plan Year” and the term “415 Compensation” shall be replaced with the term
“Compensation.” Compensation for purposes of benefits does not include any
termination or severance pay or final vacation pay, regardless of when paid. The
provisions of this paragraph shall apply for Plan Years beginning on and after
January 1, 2008.

1.13 Covered Compensation: The average of the annual contribution and benefits
base under § 230 of the Social Security Act for each year for the thirty-five
year period ending in the year

 

I-4



--------------------------------------------------------------------------------

the Participant reaches Social Security Retirement Age (SSRA), except for a
Participant who separates before attainment of SSRA the base for the year of
separation will be assumed to be the base for all future years to SSRA without
increases or adjustments.

1.14 Credited Service: The Years of Service for computation of the amount of a
Participant’s Retirement Benefit as defined in Article III.

1.15 Deferred Retirement: Termination of Employment of a Participant after his
Normal Retirement Date.

1.16 Defined Benefit Plan: A plan of the type defined in Code § 414(j)
maintained by the Company or an Affiliate, as applicable.

1.17 Defined Contribution Plan: A plan of the type defined in Code § 414(i)
maintained by the Company or an Affiliate, as applicable.

1.18 Disability: Total and permanent disability for a period of at least six
months as defined by either (i) the group disability benefit plan maintained by
the Participant’s Employer, or (ii) the United States Social Security
Administration.

1.19 Early Retirement: Termination of Employment, other than by reason of
Disability or death, of a Participant prior to Normal Retirement Age who has
completed at least 10 full years of Vesting Service and has attained the age of
55.

With respect to a Liberty National Commissioned Participant or a Liberty
National Non-Commissioned Participant, Early Retirement shall mean termination
of Employment, other than by reason of Disability or death, of a Participant
prior to Normal Retirement Age who has completed at least 15 full years of
Vesting Service and has attained the age of 55.

1.20 Effective Date: The original effective date of the Plan is January 1, 1983,
while the terms and conditions of this restated and amended Plan as herein set
forth shall be effective, except as may otherwise be specified herein, on or
after January 1, 2009.

1.21 Eligible Employee: All Employees of an Employer other than (a) general
agents, trainers, agents, branch and regional managers, brokers, solicitors,
unit managers or any other individual whose primary duty involves the direct
sale of insurance, regardless of the mode of compensation; (b) Employees
included in a unit of employees covered by a collective bargaining agreement
between the Employer and the employee representatives in the negotiation of
which retirement benefits were the subject of good faith bargaining, unless such
bargaining agreement provides for participation in the Plan; (c) Leased
Employees; and (d) an Employee of a former “Employer,” including, without
limitation, a “Participating Employer,” as those terms were defined in the
Liberty National Pension Plan or the Liberty National Non-Commissioned Pension
Plan if such Employee was first credited with an Hour of Service on or after
January 1, 1995. Eligible Employees shall not include, prior to January 1, 2004,
Employees of a Participating Employer in the Plan if the Participating Employer
was identified as an “Employer,” including, without limitation, a “Participating
Employer,” in the Liberty National Pension Plan or the Liberty National
Non-Commissioned Pension Plan prior to January 1, 2004.

 

I-5



--------------------------------------------------------------------------------

For historical purposes only, Eligible Employees under the Liberty National
Non-Commissioned Pension Plan did not include: any individual whose duties
include selling products of Liberty National Life Insurance Company or an
Affiliate on a commissioned basis and any Employee of Liberty National Life
Insurance Company who were first credited with an Hour of Service on or after
January 1, 1995; and Eligible Employees under the Liberty National Pension Plan
included all Employees of Liberty National Life Insurance Company who were
compensated in whole or in part by commissions or under contract with an
Employer as a District Manager or a Career Agent performing services for
remuneration for the Employer as a full-time life insurance salesman, and did
not include Employees who were first credited with an Hour of Service on or
after January 1, 1995. For purposes of this paragraph, the meaning of the terms
used herein shall have the same meaning they had under the respective former
plan.

1.22 Employee: Any individual who, under the usual common law rules applicable
in determining the employer-employee relationship, has the status of an employee
of the Company or an Affiliate including leased employees within the meaning of
Code § 414(n)(2). Notwithstanding the foregoing, if such Leased Employees do not
constitute more than twenty percent of the Employer’s nonhighly compensated work
force within the meaning of Code § 414(n)(5)(C)(ii), the term “Employee” shall
not include those Leased Employees covered by a plan described in Code §
414(n)(5) unless otherwise provided by the terms of this Plan.

1.23 Employer: The Company and each Affiliate participating in the Plan pursuant
to Section 13.8.

1.24 Employment: An Employee’s employment with the Company or an Affiliate or,
to the extent determined by the Administrator, any predecessor of any of them.

1.25 Entry Date: The first day of the payroll period following the date the
Eligible Employee has satisfied the requirements of Section 2.1.1.

1.26 ERISA: The Employee Retirement Income Security Act of 1974, as amended from
time to time. Reference to a specific provision of ERISA shall include such
provision and any applicable regulation pertaining thereto.

1.27 Final Average Compensation: The highest average of the Participant’s annual
Compensation for any five consecutive full calendar years of Employment during
the 10 consecutive calendar years of Employment immediately preceding the
Participant’s termination of Employment, provided that any service credited for
a period of Disability shall be disregarded in determining such 10 consecutive
years. In the event the Participant does not have at least five full calendar
years of Employment, Final Average Compensation shall mean the average annual
Compensation for the Participant’s total number of full years of Employment. A
Participant’s annual Compensation, without annualization, during the part of the
calendar year immediately preceding his termination of Employment will be
treated as his annual Compensation for a full calendar year for the purpose of
this Section if that produces a higher average. If a Participant is rehired and
is entitled to the reinstatement of prior Credited Service and Vesting Service
and does not have at least five full consecutive years of annual Compensation
after he is rehired, then his Final Average Compensation shall mean the average
of the annual Compensation for the Participant’s last five complete calendar
years of Employment.

 

I-6



--------------------------------------------------------------------------------

1.28 Hour of Service:

(a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Employer (or (i) for an Affiliate in the case of an
Employee who has transferred his Employment to the Employer from such Affiliate,
and (ii) with respect to a person who became a Participant on January 1, 1985
and who on December 31, 1984 was employed by Schroder Energy Advisors, for
Schroder Energy Advisors or any other participating employers in the Schroder
Plan) during the applicable computation period.

(b) Each hour for which an Employee is paid, or entitled to payment, by an
Employer (or (i) by an Affiliate in the case of an Employee who has transferred
his Employment to the Employer from such Affiliate, and (ii) with respect to a
person who became a Participant on January 1, 1985 and who on December 31, 1984
was employed by Schroder Energy Advisors, by Schroder Energy Advisors or any
other participating employers in the Schroder Plan) on account of a period of
time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including Disability), lay-off, jury duty, military duty or leave of
absence. An hour for which an Employee is directly or indirectly paid or
entitled to payment on account of a period during which no duties are performed
is not credited to the Employee if such payment is made or due under a plan
maintained solely for the purpose of providing severance benefits or complying
with the applicable unemployment compensation laws. Hours of Service are not
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.

(c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Employer (or (i) by an Affiliate in the case
of an Employee who has transferred his Employment to the Employer from such
Affiliate, and (ii) with respect to a person who became a Participant on
January 1, 1985 and who on December 31, 1984 was employed by Schroder Energy
Advisors, for Schroder Energy Advisors or any other participating employers in
the Schroder Plan). The same Hours of Service shall not be credited both under
paragraph (a) or paragraph (b), as the case may be, and under this paragraph
(c).

(d) If, in accordance with standard personnel policies applied in a
non-discriminatory manner to all Employees similarly situated, an Employer
determines in writing that an Employee’s approved, unpaid leave of absence
furthers the interest of the Employer, each hour for which the Employee on the
approved unpaid leave of absence would normally have received credit under this
Plan if he had been working in his regular employment for the Employer (or an
Affiliate in the case of an Employee who has transferred his Employment to the
Employer from such Affiliate).

(e) An Employee of the Employer (or an Affiliate in the case of an Employee who
has transferred his Employment to the Employer from such Affiliate) who is
regularly employed by such Employer (or Affiliate) for at least 35 hours a week
shall be credited with forty-five Hours of Service if under this Plan he would
be credited with at least one Hour of Service during the week.

 

I-7



--------------------------------------------------------------------------------

(f) An Employee of the Employer (or an Affiliate in the case of an Employee who
has transferred his Employment to the Employer from such Affiliate) who is not
regularly employed by such Employer (or Affiliate) for at least 35 hours a week
shall be credited with the actual Hours of Service for which he is paid or
entitled to credit under this Plan.

(g) Hours of Service shall be calculated and credited pursuant to § 2530-200b-2
of the Department of Labor Regulations which are incorporated herein by this
reference.

(h) With respect to a Liberty National Commissioned Participant, paragraphs
(e) and (f) shall not apply, and the following shall apply in determining Hours
of Service: (1) All references to Schroder Energy Advisors shall not apply.
(2) For years prior to January 1, 1986, an Employee whose compensation from an
Employer (or an Affiliate in the case of an Employee who has transferred his
Employment to the Employer from such Affiliate) with respect to a week consists
in part of commissions, or who is regularly employed by such Employer (or
Affiliate) for at least 37 1/2 hours a week shall be credited with forty-five
Hours of Service if under the Plan he would be credited with at least one Hour
of Service during the week. Effective January 1, 1986, an Employee of the
Employer (or an Affiliate in the case of an Employee who has transferred his
Employment to the Employer from such Affiliate) shall be credited with
forty-five Hours of Service if under this Plan he would be credited with at
least one Hour of Service during the week. (3) For years prior to January 1,
1986, an Employee whose compensation from the Employer (or an Affiliate in the
case of an Employee who has transferred his Employment to the Employer from such
Affiliate) with respect to a week does not consist in part of commissions and
who is not regularly employed by such Employer (or Affiliate) for at least 37
 1/2 hours a week shall be credited with the actual Hours of Service for which
he is paid or entitled to credit under this Plan.

(i) With respect to a Liberty National Non-Commissioned Participant, all
references to Schroder Energy Advisors shall not apply.

1.29 Investment Manager: Any person appointed pursuant to Section 9.1 having the
power to direct the investment of assets in accordance with that Section.

1.30 Leased Employee: is any individual (who otherwise is not an Employee of the
Employer) who, pursuant to a leasing agreement between the Employer and any
other person, has performed services for the Employer (or for the Employer and
any persons related to the Employer within the meaning of Code §144(a)(3)) on a
substantially full time basis for at least one year and who performs services
under the primary direction and control of the Employer.

1.31 Liberty National Commissioned Participant: A Former Participant in the
Liberty National Pension Plan who came into the Plan effective January 1, 2004
pursuant to the merger of the Liberty National Pension Plan with and into the
Plan.

1.32 Liberty National Non-Commissioned Participant: A Former Participant in the
Liberty National Non-Commissioned Pension Plan who came into the Plan effective
January 1, 2004 pursuant to the merger of the Liberty National Non-Commissioned
Pension Plan with and into the Plan. This shall specifically include Liberty
National Non-Commissioned Participants who are employees of United Investors
Life Insurance Company.

 

I-8



--------------------------------------------------------------------------------

1.33 Liberty National Non-Commissioned Pension Plan: The Liberty National Life
Insurance Company Pension Plan for Non-Commissioned Employees, which merged with
and into the Plan on January 1, 2004.

1.34 Liberty National Pension Plan: The Liberty National Life Insurance Company
Pension Plan, which merged with and into the Plan on January 1, 2004.

1.35 Non-Vested Separation: Termination of Employment (other than by reason of
death or Disability) of a Participant whose vested percentage in his Retirement
Benefit is zero percent.

1.36 Normal Retirement: Termination of Employment of a Participant at Normal
Retirement Age.

1.37 Normal Retirement Age: Age sixty-five.

1.38 Normal Retirement Date: The last day of the payroll period of the Employer
coinciding with or next following the date on which the Participant attains age
65.

1.39 One Year Break in Service: Any period of twelve consecutive months,
beginning with the date of an Employee’s Employment or any anniversary of the
date of such Employment, during which the Employee has not completed more than
500 Hours of Service; except that effective January 1, 1985, for absences
beginning on or after January 1, 1985, a Participant who is absent from work due
to such Participant’s pregnancy, the birth of the Participant’s child or by
reason of the adoption of a minor child by the Participant for the purpose of
caring for such child immediately following its birth or adoption and who
provides timely information establishing to the satisfaction of the
Administrator the reasons for the absence and the number of days of such absence
will be treated as performing a normal schedule (or eight hours per day) up to a
maximum of 501 Hours of Service in either the year in which the absence begins
or the year immediately following the year in which the absence begins as
necessary to prevent such Participant from incurring a One Year Break in Service
in either (but not both) the year in which the absence begins or the year
immediately following the year in which the absence begins.

1.40 Participant: An Employee who has commenced, but not terminated,
participation in the Plan as provided in Article II.

1.41 Participating Affiliates: Any Affiliate which in accordance with
Section 13.8 by duly authorized action has adopted the Plan and not withdrawn
therefrom.

 

1.42 Plan: The Torchmark Corporation Pension Plan.

1.43 Plan Year: Each twelve consecutive month period ending on December 31,
during any part of which the Plan is in effect.

1.44 Qualified Joint and Survivor Annuity: An annuity for the life of the
Participant with a survivor annuity continuing after the Participant’s death to
the Participant’s Surviving Spouse for the Surviving Spouse’s life in an amount
which is equal to fifty percent of the amount payable during the joint lives of
the Participant and such Surviving Spouse and which is the Actuarial Equivalent
of the Participant’s Retirement Benefit.

 

I-9



--------------------------------------------------------------------------------

1.45 Qualified Plan: A Defined Contribution Plan or a Defined Benefit Plan which
is qualified under Code § 401(a).

1.46 Qualified Pre-Retirement Survivor Annuity: The pre-retirement death benefit
provided for in Section 7.1.1(2).

1.47 Retirement Benefit: The retirement benefit of a Participant calculated
under Article III in the form of a single life annuity payable monthly
commencing on Normal Retirement Date for the life of the Participant.

 

1.48 Schroder Plan: The Employee’s Retirement Plan of Schroder Incorporated and
Associated Companies.

1.49 Social Security Offset Percentage: The percentage factor utilized in
determining the social security offset for a Participant. This offset percentage
is based on the Participant’s Social Security Retirement Age and the age at
which the Participant’s benefits commence. The appropriate offset percentages
are as follows:

 

Benefit

Commencement Age

   Social Security Retirement Age        Age 65     Age 66     Age 67       
(Interpolate for months)  

55

     0.750 %      0.688 %      0.632 % 

56

     0.750 %      0.703 %      0.645 % 

57

     0.750 %      0.706 %      0.662 % 

58

     0.750 %      0.708 %      0.667 % 

59

     0.750 %      0.711 %      0.671 % 

60

     0.750 %      0.712 %      0.675 % 

61

     0.750 %      0.682 %      0.648 % 

62

     0.750 %      0.688 %      0.625 % 

63

     0.750 %      0.692 %      0.635 % 

64

     0.750 %      0.696 %      0.643 % 

65

     0.750 %      0.700 %      0.650 % 

66

     0.750 %      0.750 %      0.700 % 

67

     0.750 %      0.750 %      0.750 % 

1.50 Social Security Retirement Age: The earliest age at which a Participant is
entitled to receive his full benefit under the Social Security Act. The
appropriate Social Security Retirement Ages are as follows:

 

I-10



--------------------------------------------------------------------------------

Calendar Year of Birth

   Age of Social Security Retirement Age

1937 and Before

   Age 65

1938 to 1954

   Age 66

1955 and after

   Age 67

1.51 Special Average Earnings: The average of the Participant’s annual
Compensation for the three completed consecutive calendar year periods during
his last five complete consecutive calendar years of Employment which yields the
highest average, or if employed less than three complete consecutive calendar
years the amount obtained by converting his compensation for the most recent
period of Employment to an annual rate, where compensation considered for any
year cannot exceed the Social Security contribution and benefits base under §
230 of the Social Security Act for that year. Notwithstanding the above, Special
Average Earnings will not exceed the Participant’s Covered Compensation.

1.52 Spouse: The person lawfully married to a Participant.

1.53 Surviving Spouse: The Spouse of a Participant on the earlier of:

(a) the date of the Participant’s death; or

(b) the Participant’s Benefit Commencement Date.

1.54 Trust or Trust Fund: The trust established under the Plan in which Plan
assets are held.

 

1.55 Trust Agreement: The agreement between the Company and the Trustee with
respect to the Trust fund.

 

1.56 Trustee: The trustee appointed pursuant to Article X, and any successor
trustee.

1.57 Vested Separation: Termination of Employment of a Participant for any
reason other than Disability before he is eligible for Early Retirement, with a
vested percentage in his Retirement Benefit.

1.58 Vesting Service: The Years of Service credited to a Participant under
Section 4.2 for purposes of determining the Participant’s vested percentage in
his Retirement Benefit.

 

1.59 Year of Service:

(a) For purposes of determining eligibility to participate under Article II and
for purposes of determining Vesting Service, for Employment, or return to
Employment after a One Year Break in Service, beginning in 1975 or later years,
a period of twelve consecutive months beginning with the date of Employment or
return to Employment during which an Employee has not less than 1000 Hours of
Service for an Employer (or (i) for an Affiliate in the case of an Employee who
has transferred his Employment to the Employer from such Affiliate, and
(ii) with respect to a person who became a Participant on January 1, 1985 and
who on December 31, 1984 was employed by Schroder Energy Advisors, for Schroder
Energy Advisors or any other participating employer in the Schroder Plan in
employment covered by the Schroder Plan).

 

I-11



--------------------------------------------------------------------------------

(b) For purposes of determining Credited Service, for Employment, or return to
Employment after a One Year Break in Service, beginning in 1975 or later years,
a period of twelve consecutive months beginning with the date of Employment or
return to Employment during which an Employee has not less than 2000 Hours of
Service for an Employer in Employment covered by the Plan (or (i) for an
Affiliate in employment covered by such Affiliate’s Comparable Plan in the case
of an Employee who has transferred his Employment to the Employer from such
Affiliate, and (ii) with respect to a person who became a Participant on
January 1, 1985 and who on December 31, 1984 was employed by Schroder Energy
Advisors, for Schroder Energy Advisors or any other participating employer in
the Schroder Plan in employment covered by the Schroder Plan). An Employee who
completes at least 1,000 Hours of Service but less than 2,000 Hours of Service
in a computation period shall be credited with a fraction of a Year of Service
for such period, determined by dividing his Hours of Service in such period by
2,000.

(c) With respect to a Liberty National Commissioned Participant or a Liberty
National Non-Commissioned Participant, the following shall also apply for
purposes of determining eligibility to participate under Article II and for
purposes of determining Vesting Service:

(iv) all references to Schroder Energy Advisors shall not apply;

(v) for Employment which began before 1975, with respect to periods before the
1975 anniversary of such Employment, an aggregate of fifty-two weeks during each
of which an Employee was employed on a permanent basis for at least 35 hours a
week by an Employer (or by an Affiliate in the case of an Employee who has
transferred his Employment to the Employer from such Affiliate);

(vi) for Employment which began before 1975, with respect to periods after the
1975 anniversary of such Employment, a period of twelve consecutive months
beginning with the date of such anniversary in 1975 or later years during which
an Employee has not less than 1000 Hours of Service for an Employee (or an
Affiliate in the case of an Employee who has transferred his Employment to the
Employer from such Affiliate); and

(vii) for Employees who are former employees of Peninsular Life Insurance
Company and whose employment with Liberty National Life Insurance Company began
on May 20, 1985 as a result of the acquisition by Liberty National Life
Insurance Company of the Home Service Division of Peninsular Life Insurance
Company, a period of twelve consecutive months beginning with the date of
employment or return to employment with Peninsular Life Insurance Company during
which such individuals had not less than 1,000 Hours of Service with either or
both Peninsular Life Insurance Company and Liberty National Life Insurance
Company.

(d) With respect to a Liberty National Commissioned Participant or a Liberty
National Non-Commissioned Participant, the following shall also apply for
purposes of determining Credited Service:

(i) all references to Schroder Energy Advisors shall not apply;

 

I-12



--------------------------------------------------------------------------------

(ii) for Employment which began before 1975, with respect to periods before the
1975 anniversary of such Employment, an aggregate of fifty-two weeks during each
of which an Employee was employed in Employment covered by the Plan on a
permanent basis for at least 35 hours a week by an Employer (or by an Affiliate
in employment covered by such Affiliate’s Comparable Plan in the case of an
Employee who has transferred his Employment to the Employer from such
Affiliate);

(iii) for Employment which began before 1975 with respect to periods after the
1975 anniversary of such Employment, a period of twelve consecutive months
beginning with the date of such anniversary in 1975 or later years during which
an Employee has not less than 2000 Hours of Service in Employment covered by the
Plan for an Employer (or for an Affiliate in employment covered by such
Affiliate’s Comparable Plan in the case of an Employee who has transferred his
Employment to the Employer from such Affiliate);

(iv) for Employees who are former employees of Peninsular Life Insurance Company
and whose Employment with Liberty National Life Insurance Company began on
May 20, 1985 as a result of the acquisition by Liberty National Life Insurance
Company of the Home Service Division of Peninsular Life Insurance Company and
who are employed by Liberty National Life Insurance Company for the period
beginning on May 20, 1985 and ending on a date which is no earlier than May 20,
1988, a period of twelve consecutive months beginning with the date of
employment or return to employment with Peninsular Life Insurance Company during
which such individuals had not less than 2,000 Hours of Service with either or
both Peninsular Life Insurance Company and Liberty National Life Insurance
Company; and

(v) For purposes of (iii) of this subparagraph (d), an Employee who completes at
least 1,000 Hours of Service but less than 2,000 Hours of Service in a
computation period shall be credited with a fraction of a Year of Service for
such period, determined by dividing his Hours of Service in such period by
2,000.

 

I-13



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

2.1 Admission as a Participant

2.1.1 An Eligible Employee shall become a Participant on the first day of the
payroll period next following the later of his completion of one Year of Service
or his attainment of age 21.

2.1.2 An Employee who did not become a Participant on the Entry Date next
following the date on which he met the eligibility requirements of Section 2.1.1
because he was not then an Eligible Employee shall become a Participant as of
the first day on which he becomes an Eligible Employee.

2.1.3 If an Employee has not completed 1,000 Hours of Service for the Employer
by the anniversary of his Employment, the next twelve-month period for
determining a Year of Service shall begin on the January 1 next following his
date of Employment and thereafter any subsequent twelve-month period shall begin
on the anniversary of his Employment.

2.1.4 Notwithstanding any other provision of this Article II, an Employee who
was an employee of an “Employer” or a “Participating Employer” in the Liberty
National Pension Plan or the Liberty National Non-Commissioned Pension Plan (as
those terms were therein defined) prior to January 1, 2004 and who was excluded
from participation in those plans shall not be eligible to participate in the
Plan.

2.2 Reemployment

An individual who has ceased to be a Participant and who again becomes an
Eligible Employee shall become a Participant as of the first date on which he
again becomes an Eligible Employee, unless he has had a One Year Break in
Service. If an individual again becomes an Eligible Employee after a One Year
Break in Service, he shall become a Participant upon completion of one Year of
Service retroactive to a date which is not later than the date he again became
an Eligible Employee.

2.3 Termination of Participation

A Participant shall cease to be such:

(a) upon the payment to him of all nonforfeitable benefits due to him under the
Plan at a time when he is no longer eligible for any future benefit accrual;

(b) upon his Non-Vested Separation;

(c) upon his death; or

(d) upon the transfer of his Accrued Benefit to another Qualified Plan.

 

II-1



--------------------------------------------------------------------------------

ARTICLE III

RETIREMENT BENEFIT

3.1 Retirement Benefit Formula

3.1.1 A Participant’s monthly Retirement Benefit shall be an amount equal to
 1/12 of the excess of (a) over the sum of (b) and (c) below, where:

(a) is 1% of the Participant’s Final Average Compensation for each year of
Credited Service up to 40 years plus 2% of the Participant’s Final Average
Compensation (not to exceed 40%) for each year of Credited Service after the
Participant’s attainment of age 45;

(b) is the social security offset which is equal to the smaller of:

(1) 50% of the basic benefit calculated above in Section 3.1.1(a), but
substituting Special Average Earnings for Final Average Compensation in the
formula;

or

(2) the Social Security Offset Percentage times the Participant’s Special
Average Earnings times each year of Credited Service not to exceed 35 years; and

(c) is the Participant’s annual retirement income (expressed in the form of a
single life annuity commencing at Normal Retirement Date) under (i) the
Comparable Plan of an Affiliate of the Employer or any corporation merged into
the Employer or whose assets were acquired by the Employer, (ii) any
non-comparable plan of such Affiliate to the extent that such benefit is an
offset under any Comparable Plan of such Affiliate and (iii) for a person who
became a Participant on January 1, 1985 and who on December 31, 1984 was
employed by Schroder Energy Advisors, the Schroder Plan; provided, however, that
if (i) the assets and liabilities from any plan referred to in this paragraph
(c) have been transferred to the Plan pursuant to a trustee-to-trustee transfer
of assets and liabilities, and (ii), such transfer of assets and liabilities was
made for the benefit of the Participant, the reduction in the monthly Retirement
Benefit otherwise required by this paragraph (c) shall not apply.

3.1.2 However, in no case shall the monthly Retirement Benefit for any
Participant described in Article XIV be less than the monthly normal retirement
benefit set forth in Article XIV.

3.1.3 The amount of Retirement Benefit calculated under this section shall be
subject to actuarial adjustment if it is payable in any other form of payment
authorized by this Plan.

3.1.4 The Retirement Benefit of a Participant who terminated Employment or
incurred a Disability prior to the Effective Date shall be determined in
accordance with the provisions of the Plan as in effect on the date of
termination of Employment or Disability.

 

III-1



--------------------------------------------------------------------------------

3.1.5 The provisions of this Section 3.1 shall not apply with respect to a
Liberty National Commissioned Participant or a Liberty National Non-Commissioned
Participant.

3.2 Rules for Determining Years of Credited Service

3.2.1 Subject to Sections 3.2.2 through 3.2.7 below, Credited Service shall mean
the sum of a Participant’s Years of Service, expressed in full years and
fractions thereof, except for the following:

(a) Any period of Employment prior to the first anniversary of the Participant’s
Employment following his 20th birthday (or 24th birthday for years prior to
January 1, 1985); and

(b) Any period of Employment in a classification in which the Participant does
not qualify as an Eligible Employee.

3.2.2 If an Employee is on an authorized unpaid leave of absence granted by his
Employer, his period of absence shall be counted as Credited Service upon his
return to active Employment only if his Employer determines in writing, in
accordance with standard personnel policies applied in a non-discriminatory
manner to all Employees similarly situated, that such absence furthers the
interest of the Employer.

3.2.3 If an Employee is on an authorized military leave while his reemployment
rights are protected by law and provided that he directly entered military
service from his Employer’s service and shall not have voluntarily reenlisted
after the date of first entering active military service, his period of absence
shall be counted as Credited Service upon his return to active Employment.

3.2.4 If an Employee is on an authorized leave of absence on account of
Disability, he shall continue to receive Credited Service from the date of
Disability until the earlier of: (i) his Early Retirement Date; (ii) his Normal
Retirement Date; or (iii) his recovery from Disability.

3.2.5 An Employee who terminates Employment with no vested percentage in his
Retirement Benefit shall, if he returns to Employment, have no credit for
Credited Service prior to such termination of Employment if (i) for years prior
to January 1, 1985, the total of his consecutive One Year Breaks in Service
immediately preceding his reemployment exceed his aggregate years of Vesting
Service (whether or not consecutive, but excluding Vesting Service previously
disregarded under Section 4.2.4) prior to the termination; or (ii) for years on
or after January 1, 1985, the total of his consecutive One Year Breaks in
Service immediately preceding his reemployment exceed the greater of five years
or his aggregate years of Vesting Service (whether or not consecutive, but
excluding Vesting Service previously disregarded under Section 4.2.4) prior to
the termination. A Participant who had a Vested Termination and returns to
Employment will retain credit for his prior years of Credited Service unless he
received a distribution of his Accrued Retirement Benefit at the time of such
Vested Termination.

3.2.6 No Participant shall receive Credited Service during a period when such
Participant is accruing benefits under another defined benefit plan of the
Employer or an Affiliate unless the Retirement Benefit under this Plan is
reduced or offset by the full amount of

 

III-2



--------------------------------------------------------------------------------

benefits accrued by such Participant under such other defined benefit plan;
provided, however, that if (i) the assets and liabilities from such other
defined benefit plan have been transferred to the Plan pursuant to a
trustee-to-trustee transfer of assets and liabilities, and (ii), such transfer
of assets and liabilities was made for the benefit of the Participant, the
reduction in the monthly Retirement Benefit otherwise required by this
Section 3.2.6 shall not apply.

3.2.7 By appropriate corporate action exercised in a uniform and
nondiscriminatory manner and, where applicable consented to by the Company, each
Employer may grant Credited Service for any Employment with such Employer prior
to the time it became an Employer.

3.3 Retirement Benefit Formula with respect to a Liberty National
Non-Commissioned Participant or a Liberty National Commissioned Participant

3.3.1 A Participant’s monthly Retirement Benefit shall be an amount equal to
 1/12 of the excess of (a) over the sum of (b), (c) and (d) below, where:

(a) is 2% of the Participant’s Final Average Compensation for each year of
Credited Service up to 30 years plus 1% of the Participant’s Final Average
Compensation for each year of Credited Service in excess of 30 years (not
exceeding 10%);

(b) is the social security offset which is equal to the smaller of:

(1) 50% of the basic benefit calculated above in Section 3.3.1(a), but
substituting Special Average Earnings for Final Average Compensation in the
formula;

or

(2) the Social Security Offset Percentage times the Participant’s Special
Average Earnings times each year of Credited Service not to exceed 35 years;

(c) is the Participant’s “Profit Sharing and Retirement Plan Annuity;” and

(d) is the Participant’s annual retirement income (expressed in the form of a
single life annuity commencing at Normal Retirement Date) under the Comparable
Plan or Plans of the Company or any affiliate of the Company or any other
corporation merged into the Company, or whose assets were acquired by the
Company.

A “Profit Sharing and Retirement Plan Annuity” shall mean the annual single life
annuity, without death benefit, which can be provided by that portion of the
Participant’s account under the Profit Sharing and Retirement Plan attributable
to the Company contributions and earnings thereon. In determining the amount
attributable to the Company contributions and earnings thereon for this purpose
no deduction shall be made for the amount of any loans outstanding. There shall
be added to the amount attributable to Company contributions and earnings
thereon:

(1) the amount of any withdrawal(s) by, and prior distribution(s) to, the
Participant to the extent such withdrawals and prior distributions exceed the
amount of the Participant’s contributions and earnings thereon and

 

III-3



--------------------------------------------------------------------------------

(2) the amount of the earnings of the Plan which would have been allocated to
the amount(s) described in the preceding paragraph from the date of such
withdrawals or distributions.

A Participant’s Profit Sharing and Retirement Plan Annuity shall be calculated
as of his termination of Employment, based upon the Participant’s attained age
and the Company’s rate basis for annuities purchasable under the Profit Sharing
and Retirement Plan on such date. A Participant’s Profit Sharing and Retirement
Plan Annuity may be calculated on either an immediate or deferred basis as
indicated in the context of this Plan, but, in any case, one shall be the
Actuarial Equivalent of the other.

3.3.2 Notwithstanding Section 3.3.1, for Participants who were participating in
the Liberty National Pension Plan on April 5, 1982, the monthly Retirement
Benefit of any such Participant retiring after April 5, 1982, shall not be less
than  1/12 of (a) or (b) below, whichever is greater, where:

(a) is (i) plus (ii) less (iii), where:

(i) applies only to Participants with less than 30 years of Credited Service on
the anniversary of employment preceding April 5, 1982, and is  1/12 of 2% times
the Final Average Compensation times the number of complete months of service
for benefit accrual purposes from March 6, 1982, through the earlier of the 30th
year of Credited Service or the date of termination of Employment; and;

(ii) is  1/12 of 1% times the Final Average Compensation times the number of
complete months of service for benefit accrual purposes from March 6, 1982, or
from the 30th year of Credited Service, if later, through the earlier of the
date of termination of Employment or the 40th year of Credited Service for
benefit accrual purposes; and

(iii) applies only to Participants with less than 35 years of Credited Service
on the anniversary of employment immediately preceding April 5, 1982, and is the
lesser of (x)  1/12 of the Social Security Offset Percentage times the
Participant’s Special Average Earnings times the number of complete months of
service for benefit accrual purposes from March 6, 1982, through the earlier of
the 35th year of Credited Service for benefit accrual purposes, or the date of
termination of Employment or (y) 50% of the sum in the amounts in (a)(i) plus
(a)(ii) but substituting Special Average Earnings for Final Average Compensation
in those formulas.

(b) is (i) plus (ii) less (iii), where:

(i) is  1/12 of 2% times the Final Average Compensation times the number of
complete months of service for benefit accrual purposes from April 5, 1982,
through the earlier of April 4, 1987 or the date of termination of Employment;
and

 

III-4



--------------------------------------------------------------------------------

(ii) is  1/12 of 1.5% times the Final Average Compensation times the number of
complete months of service for benefit accrual purposes from April 5, 1987,
through the earlier of April 4, 1992 or the date of termination of Employment;
and

(iii) is the amount calculated in Section 3.3.2(a)(iii), above.

Any benefit provided under this Section shall be based solely on Credited
Service for benefit accrual purposes for an Employer participating in the
Liberty National Pension Plan or the Liberty National Non-Commissioned Plan
prior to January 1, 2004.

3.3.3 The amount of Retirement Benefit calculated under this Section shall be
subject to actuarial adjustment if it is payable in any other form of payment
authorized by this Plan.

3.3.4 The Retirement Benefit of a Liberty National Commissioned Participant or a
Liberty National Non-Commissioned Participant who terminated Employment or
incurred a Disability prior to January 1, 2004 shall be determined in accordance
with the provisions of, respectively, the Liberty National Pension Plan or the
Liberty National Non-Commissioned Pension Plan as in effect on the date of
termination of Employment or Disability.

3.4 Limitation on Benefits

3.4.1 Notwithstanding any other provisions of the Plan, a Participant’s Accrued
Retirement Benefit shall not exceed the limitations of Code § 415 which are
hereby incorporated by reference, except to the extent the limitations are
specifically addressed below.

3.4.2 Effect on Participants. Benefit increases resulting from the increase in
the limitations of Code § 415 will be provided to all employees participating in
the Plan who have one hour of service on or after the first day of the first
limitation year ending after December 31, 2001.

3.4.3 415 Compensation paid after “Severance from Employment. 415 Compensation
shall be adjusted, as set forth herein, for the following types of compensation
paid after a Participant’s “Severance from Employment “ with the Employer
maintaining the Plan (or any other entity that is treated as the Employer
pursuant to Code § 414(b), (c), (m) or (o)). However, amounts described in
subsections (a), (b) and (c) below may only be included in 415 Compensation to
the extent such amounts are paid by the later of 2 1/2 months after “Severance
from Employment” or by the end of the “Limitation Year” that includes the date
of such “Severance from Employment.” Any other payment of compensation paid
after “Severance from Employment” that is not described in the following types
of compensation is not considered 415 Compensation within the meaning of Code §
415(c)(3), even if payment is made within the time period specified above.

(a) Regular pay. 415 Compensation shall include regular pay after “Severance
from Employment” if:

(1) The payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s

 

III-5



--------------------------------------------------------------------------------

regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and

(2) The payment would have been paid to the Participant prior to a “Severance
from Employment” if the Participant had continued in employment with the
Employer.

(b) Leave cashouts. Leave cashouts shall not be included in 415 Compensation.
Leave cashouts are amounts in payment for unused accrued bona fide sick,
vacation, or other leave.

(c) Deferred Compensation. 415 Compensation will not include deferred
compensation received pursuant to a nonqualified unfunded deferred compensation
plan.

(d) Salary continuation payments for military service Participants. 415
Compensation does not include payments to an individual who does not currently
perform services for the Employer by reason of qualified military service (as
that term is used in Code § 414(u)(1)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service.

(e) Salary continuation payments for disabled Participants. 415 Compensation
does not include compensation paid to a Participant who is permanently and
totally disabled (as defined in Code § 22(e)(3)).

3.4.4 Administrative delay (“the first few weeks”) rule. 415 Compensation for a
“Limitation Year” shall not include amounts earned but not paid during the
“Limitation Year” solely because of the timing of pay periods and pay dates.”

3.4.5 Inclusion of certain nonqualified deferred compensation amounts. If the
Plan’s definition of Compensation for purposes of Code § 415 is the definition
in Regulation § 1.415(c)-2(b) and the simplified compensation definition of
Regulation § 1.415(c)-2(d)(2) is not used, then 415 Compensation shall include
amounts that are includible in the gross income of a Participant under the rules
of Code § 409A or Code § 457(f)(1)(A) or because the amounts are constructively
received by the Participant.

3.4.6 Back Pay. Payments awarded by an administrative agency or court or
pursuant to a bona fide agreement by an Employer to compensate an Employee for
lost wages are 415 Compensation for the “Limitation Year” to which the back pay
relates, but only to the extent such payments represent wages and compensation
that would otherwise be included in 415 Compensation under this Article.

3.4.7 “Annual Benefit.” The “Annual Benefit” otherwise payable to a Participant
under the Plan at any time shall not exceed the “Maximum Permissible Benefit.”
If the benefit the Participant would otherwise accrue in a “Limitation Year”
would produce an “Annual Benefit” in excess of the “Maximum Permissible
Benefit,” then the benefit shall be limited (or the rate of accrual reduced) to
a benefit that does not exceed the “Maximum Permissible Benefit.”

 

III-6



--------------------------------------------------------------------------------

3.4.8 Adjustment if in two defined benefit plans. If the Participant is, or has
ever been, a Participant in another qualified defined benefit plan (without
regard to whether the plan has been terminated) maintained by the Employer or a
“Predecessor Employer,” the sum of the Participant’s “Annual Benefits” from all
such plans may not exceed the “Maximum Permissible Benefit.” Where the
Participant’s employer-provided benefits under all such defined benefit plans
(determined as of the same age) would exceed the “Maximum Permissible Benefit”
applicable at that age, the Employer shall limit a Participant’s benefit in
accordance with the terms of the Plans.

3.4.9 Grandfather of limits prior to January 1, 2008. The application of the
provisions of this Article shall not cause the “Maximum Permissible Benefit” for
any Participant to be less than the Participant’s Accrued Benefit under all the
defined benefit plans of the Employer or a “Predecessor Employer” as of
December 31, 2007 under provisions of the plans that were both adopted and in
effect before April 5, 2007. The preceding sentence applies only if the
provisions of such defined benefit plans that were both adopted and in effect
before April 5, 2007, satisfied the applicable requirements of statutory
provisions, Regulations, and other published guidance relating to Code § 415 in
effect as of December 31, 2007, as described in Regulations § 1.415(a)-1(g)(4).

3.4.10 Other rules applicable. The limitations of Section 3.4.7 through 3.4.9
shall be determined and applied taking into account the rules in Section 3.4.12
hereof.

3.4.11 Definitions. For purposes of Sections 3.4.3 through 3.4.12, the following
definitions apply.

(a) Annual Benefit. “Annual Benefit” means a benefit that is payable annually in
the form of a “Straight Life Annuity.” Except as provided below, where a benefit
is payable in a form other than a “Straight Life Annuity,” the benefit shall be
adjusted to an actuarially equivalent “Straight Life Annuity” that begins at the
same time as such other form of benefit and is payable on the first day of each
month, before applying the limitations of this Article. For a Participant who
has or will have distributions commencing at more than one Annuity Starting
Date, the “Annual Benefit” shall be determined as of each such Annuity Starting
Date (and shall satisfy the limitations of this Article as of each such date),
actuarially adjusting for past and future distributions of benefits commencing
at the other Annuity Starting Dates. For this purpose, the determination of
whether a new Annuity Starting Date has occurred shall be made without regard to
Regulations § 1.401(a)-20, Q&A 10(d), and with regard to Regulations §
1.415(b)1(b)(1)(iii)(B) and (C).

No actuarial adjustment to the benefit shall be made for (a) survivor benefits
payable to a surviving spouse under a qualified joint and survivor annuity to
the extent such benefits would not be payable if the Participant’s benefit were
paid in another form; (b) benefits that are not directly related to retirement
benefits (such as a qualified disability benefit, preretirement incidental death
benefits, and postretirement medical benefits); or (c) the inclusion in the form
of benefit of an automatic benefit increase feature, provided the form of
benefit is not subject to Code § 417(e)(3) and would otherwise satisfy the
limitations of this Article, and the Plan provides that the amount

 

III-7



--------------------------------------------------------------------------------

payable under the form of benefit in any “Limitation Year” shall not exceed the
limits of this Article applicable at the Annuity Starting Date, as increased in
subsequent years pursuant to Code § 415(d). For this purpose, an automatic
benefit increase feature is included in a form of benefit if the form of benefit
provides for automatic, periodic increases to the benefits paid in that form.

The determination of the “Annual Benefit” shall take into account Social
Security supplements described in Code § 411(a)(9) and benefits transferred from
another defined benefit plan, other than transfers of distributable benefits
pursuant Regulations § 1.411(d)-4, Q&A-3(c), but shall disregard benefits
attributable to Employee contributions or rollover contributions.

The determination of actuarial equivalence of forms of benefit other than a
“Straight Life Annuity” shall be made in accordance with (1) or (2) below.

(1) Benefit forms not subject to Code § 417(e)(3). The “Straight Life Annuity”
that is actuarially equivalent to the Participant’s form of benefit shall be
determined under this subsection (1) if the form of the Participant’s benefit is
either (a) a nondecreasing annuity (other than a “Straight Life Annuity”)
payable for a period of not less than the life of the Participant (or, in the
case of a qualified pre-retirement survivor annuity, the life of the surviving
spouse), or (b) an annuity that decreases during the life of the Participant
merely because of (1) the death of the survivor annuitant (but only if the
reduction is not below 50% of the benefit payable before the death of the
survivor annuitant), or (2) the cessation or reduction of Social Security
supplements or qualified disability payments (as defined in Code § 401(a)(11)).
The actuarially equivalent “Straight Life Annuity” is equal to the greater of
(I) the annual amount of the “Straight Life Annuity” (if any) payable to the
Participant under the Plan commencing at the same Annuity Starting Date as the
Participant’s form of benefit; and (II) the annual amount of the “Straight Life
Annuity” commencing at the same Annuity Starting Date that has the same
actuarial present value as the Participant’s form of benefit, computed using a
5% interest rate assumption and the applicable mortality table defined in the
Plan for that Annuity Starting Date.

(2) Benefit Forms Subject to Code § 417(e)(3). The “Straight Life Annuity” that
is actuarially equivalent to the Participant’s form of benefit shall be
determined under this paragraph if the form of the Participant’s benefit is
other than a benefit form described in Section 3.4.11(a)(1) above. In this case,
the actuarially equivalent “Straight Life Annuity” is equal to the greatest of
(I) the annual amount of the “Straight Life Annuity” commencing at the same
Annuity Starting Date that has the same actuarial present value as the
Participant’s form of benefit, computed using the interest rate and mortality
table (or other tabular factor) specified in the Plan for adjusting benefits in
the same form; (II) the annual amount of the “Straight Life Annuity” commencing
at the same Annuity Starting Date that has the same actuarial present value as
the Participant’s form of benefit, computed using a 5.5 percent interest rate
assumption and the applicable mortality table defined in the Plan; and (III) the
annual amount of the “Straight Life Annuity” commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant’s
form of benefit, computed using the

 

III-8



--------------------------------------------------------------------------------

Applicable Interest Rate and Applicable Mortality Table defined in the Plan,
divided by 1.05.

(b) Defined Benefit Compensation Limitation. “Defined Benefit Compensation
Limitation” means 100% of a Participant’s “High Three-Year Average
Compensation,” payable in the form of a “Straight Life Annuity.” In the case of
a Participant who has had a “Severance from Employment” with the Employer, the
“Defined Benefit Compensation Limitation” applicable to the Participant in any
“Limitation Year” beginning after the date of severance shall be automatically
adjusted by multiplying the limitation applicable to the Participant in the
prior “Limitation Year” by the annual adjustment factor under Code § 415(d) that
is published in the Internal Revenue Bulletin. The adjusted compensation limit
shall apply to “Limitation Years” ending with or within the calendar year of the
date of the adjustment, but a Participant’s benefits shall not reflect the
adjusted limit prior to January 1 of that calendar year.

In the case of a Participant who is rehired after a “Severance from Employment,”
the “Defined Benefit Compensation Limitation” is the greater of 100% of the
Participant’s “High Three-Year Average Compensation,” as determined prior to the
“Severance from Employment,” as adjusted pursuant to the preceding paragraph, if
applicable; or 100% of the Participant’s “High Three-Year Average Compensation,”
as determined after the “Severance from Employment.”

(c) Defined Benefit Dollar Limitation. “Defined Benefit Dollar Limitation” means
$160,000, automatically adjusted under Code § 415(d), effective January 1 of
each year, as published in the Internal Revenue Bulletin, and payable in the
form of a “Straight Life Annuity.” The new limitation shall apply to “Limitation
Years” ending with or within the calendar year of the date of the adjustment,
but a Participant’s benefits shall not reflect the adjusted limit prior to
January 1 of that calendar year. The automatic annual adjustment of the “Defined
Benefit Dollar Limitation” under Code 415(d) shall not apply to Participants who
have had a “Severance from Employment.”

(d) Employer. “Employer” means, for purposes of this Article, the Employer that
has adopted the Plan, and all members of a controlled group of corporations (as
defined in Code § 414(b), as modified by Code § 415(h)), all commonly controlled
trades or businesses (as defined in Code § 414(c), as modified, except in the
case of a brother-sister group of trades or businesses under common control, by
Code § 415(h)), or affiliated service groups (as defined in Code § 414(m)) of
which the adopting Employer is a part, and any other entity required to be
aggregated with the employer pursuant to Code § 414(o).

(e) Formerly Affiliated Plan of the Employer. “Formerly Affiliated Plan of the
Employer” means a plan that, immediately prior to the cessation of affiliation,
was actually maintained by the Employer and, immediately after the cessation of
affiliation, is not actually maintained by the Employer. For this purpose,
“cessation of affiliation” means the event that (i) causes an entity to no
longer be considered the Employer, such as the sale of a member of a controlled
group of corporations, as defined in Code § 414(b), as modified by Code §
415(h), to an unrelated corporation, or (ii) causes a plan to not

 

III-9



--------------------------------------------------------------------------------

actually be maintained by the Employer, such as transfer of plan sponsorship
outside a controlled group.

(f) High Three-Year Average Compensation. “High Three-Year Average Compensation”
means the average 415 Compensation for the three consecutive Years of Service
(or, if the Participant has less than three consecutive Years of Service, the
Participant’s longest consecutive period of service, including fractions of
years, but not less than one year) with the Employer that produces the highest
average. A Participant’s 415 Compensation for a Year of Service shall not
include 415 Compensation in excess of the limitation under Code § 401(a)(17)
that is in effect for the calendar year in which such Year of Service begins.
For purposes of this definition, a Year of Service with the Employer is the
12-consecutive month period defined in the Plan which is used to determine 415
Compensation under the Plan.

In the case of a Participant who is rehired by the Employer after a “Severance
from Employment,” the Participant’s “High Three-Year Average Compensation” shall
be calculated by excluding all years for which the Participant performs no
services for and receives no 415 Compensation from the Employer (the break
period) and by treating the years immediately preceding and following the break
period as consecutive.

(g) Limitation Year. “Limitation Year” means the Plan Year. The “Limitation
Year” may only be changed by a Plan amendment. Furthermore, if the Plan is
terminated effective as of a date other than the last day of the Plan’s
“Limitation Year,” then the Plan is treated as if the Plan had been amended to
change its “Limitation Year.”

(h) Maximum Permissible Benefit. “Maximum Permissible Benefit” means the lesser
of the “Defined Benefit Dollar Limitation” or the “Defined Benefit Compensation
Limitation” (both adjusted where required, as provided below).

(1) Adjustment for Less Than 10 Years of Participation or Service. If the
Participant has less than 10 years of participation in the Plan, the “Defined
Benefit Dollar Limitation” shall be multiplied by a fraction — (i) the numerator
of which is the number of “Years of Participation” in the Plan (or part thereof,
but not less than one year), and (ii) the denominator of which is ten (10). In
the case of a Participant who has less than ten Years of Service with the
Employer, the “Defined Benefit Compensation Limitation” shall be multiplied by a
fraction — (i) the numerator of which is the number of “Years of Service” with
the Employer (or part thereof, but not less than one year), and (ii) the
denominator of which is ten (10).

(2) Adjustment of “Defined Benefit Dollar Limitation” for Benefit Commencement
Before Age 62 or after Age 65. The “Defined Benefit Dollar Limitation” shall be
adjusted if the Annuity Starting Date of the Participant’s benefit is before age
62 or after age 65. If the Annuity Starting Date is before age 62, the “Defined
Benefit Dollar Limitation” shall be adjusted under Section 3.4.11(h)(2)(i), as
modified by Section 3.4.11(h)(2)(iii). If the Annuity Starting Date is after age
65, the “Defined Benefit Dollar Limitation” shall be adjusted under
Section 3.4.11(h)(2)(ii), as modified by Section 3.4.11(h)(2)(iii).

 

III-10



--------------------------------------------------------------------------------

(i) Adjustment of “Defined Benefit Dollar Limitation” for Benefit Commencement
Before Age 62:

(I) Plan Does Not Have Immediately Commencing “Straight Life Annuity” Payable at
both Age 62 and the Age of Benefit Commencement. If the Annuity Starting Date
for the Participant’s benefit is prior to age 62 and occurs in a “Limitation
Year” beginning on or after January 1, 2008, and the Plan does not have an
immediately commencing “Straight Life Annuity” payable at both age 62 and the
age of benefit commencement, the “Defined Benefit Dollar Limitation” for the
Participant’s Annuity Starting Date is the annual amount of a benefit payable in
the form of a “Straight Life Annuity” commencing at the Participant’s Annuity
Starting Date that is the actuarial equivalent of the “Defined Benefit Dollar
Limitation” (adjusted under Section 3.4.11(h)(1) for years of participation less
than ten (10 ), if required) with actuarial equivalence computed using a
five-percent (5%) interest rate assumption and the applicable mortality table
for the Annuity Starting Date as defined in the Plan (and expressing the
Participant’s age based on completed calendar months as of the Annuity Starting
Date).

(II) Plan Has Immediately Commencing “Straight Life Annuity” Payable at both Age
62 and the Age of Benefit Commencement. If the Annuity Starting Date for the
Participant’s benefit is prior to age 62 and the Plan has an immediately
commencing “Straight Life Annuity” payable at both age 62 and the age of benefit
commencement, the “Defined Benefit Dollar Limitation” for the Participant’s
Annuity Starting Date is the lesser of the limitation determined under
Section 3.4.11(h)(2)(i)(I) and the “Defined Benefit Dollar Limitation” (adjusted
under Section 3.4.11(h)(1) for years of participation less than ten (10), if
required) multiplied by the ratio of the annual amount of the immediately
commencing “Straight Life Annuity” under the Plan at the Participant’s Annuity
Starting Date to the annual amount of the immediately commencing “Straight Life
Annuity” under the Plan at age 62, both determined without applying the
limitations of this Article.

(ii) Adjustment of “Defined Benefit Dollar Limitation” for Benefit Commencement
After Age 65:

(I) Plan Does Not Have Immediately Commencing “Straight Life Annuity” Payable at
both Age 65 and the Age of Benefit Commencement. If the Annuity Starting Date
for the Participant’s benefit is after age 65 and the Plan does not have an
immediately commencing “Straight Life Annuity” payable at both

 

III-11



--------------------------------------------------------------------------------

age 65 and the age of benefit commencement, the “Defined Benefit Dollar
Limitation” at the Participant’s Annuity Starting Date is the annual amount of a
benefit payable in the form of a “Straight Life Annuity” commencing at the
Participant’s Annuity Starting Date that is the actuarial equivalent of the
“Defined Benefit Dollar Limitation” (adjusted under Section 3.4.11(h)(1) for
years of participation less than 10, if required), with actuarial equivalence
computed using a 5% interest rate assumption and the Applicable Mortality Table
for that Annuity Starting Date as defined in the Plan (and expressing the
Participant’s age based on completed calendar months as of the Annuity Starting
Date).

(II) Plan Has Immediately Commencing “Straight Life Annuity” Payable at both Age
65 and the Age of Benefit Commencement. If the Annuity Starting Date for the
Participant’s benefit is after age 65 and the Plan has an immediately commencing
“Straight Life Annuity” payable at both age 65 and the age of benefit
commencement, the “Defined Benefit Dollar Limitation” at the Participant’s
Annuity Starting Date is the lesser of the limitation determined under
Section 3.4.11(h)(2)(ii)(I) and the “Defined Benefit Dollar Limitation”
(adjusted under Section 3.4.11(h)(1) for years of participation less than ten
(10), if required) multiplied by the ratio of the annual amount of the adjusted
immediately commencing “Straight Life Annuity” under the Plan at the
Participant’s Annuity Starting Date to the annual amount of the adjusted
immediately commencing “Straight Life Annuity” under the Plan at age 65, both
determined without applying the limitations of this Article. For this purpose,
the adjusted immediately commencing “Straight Life Annuity” under the Plan at
the Participant’s Annuity Starting Date is the annual amount of such annuity
payable to the Participant, computed disregarding the Participant’s accruals
after age 65 but including actuarial adjustments even if those actuarial
adjustments are used to offset accruals; and the adjusted immediately commencing
“Straight Life Annuity” under the Plan at age 65 is the annual amount of such
annuity that would be payable under the Plan to a hypothetical Participant who
is age 65 and has the same Accrued Benefit as the Participant.

(iii) Notwithstanding the other requirements of this Section 3.4.11(h)(2), in
adjusting the “Defined Benefit Dollar Limitation” for the Participant’s Annuity
Starting Date except for Sections 3.4.11(h)(2)(i)(I) or 3.4.11(h)(2)(iii)(I), no
adjustment shall be made to reflect the probability of a Participant’s death
between the Annuity Starting Date and age 62, or between age 65 and the Annuity
Starting Date, as applicable, if benefits are not forfeited upon the death of
the Participant prior to the Annuity Starting Date. To the extent benefits are
forfeited

 

III-12



--------------------------------------------------------------------------------

upon death before the Annuity Starting Date, such an adjustment shall be made.
For this purpose, no forfeiture shall be treated as occurring upon the
Participant’s death if the Plan does not charge Participants for providing a
Qualified Preretirement Survivor Annuity, as defined in Code § 417(c), upon the
Participant’s death.

(3) Minimum benefit permitted. Notwithstanding anything else in this Section to
the contrary, the benefit otherwise accrued or payable to a Participant under
this Plan shall be deemed not to exceed the “Maximum Permissible Benefit” if:

(i) the retirement benefits payable for a “Limitation Year” under any form of
benefit with respect to such Participant under this Plan and under all other
defined benefit plans (without regard to whether a plan has been terminated)
ever maintained by the Employer do not exceed $10,000 multiplied by a fraction –
(I) the numerator of which is the Participant’s number of Years (or part
thereof, but not less than one year) of Service (not to exceed ten (10)) with
the Employer, and (II) the denominator of which is ten (10); and

(ii) the Employer (or a “Predecessor Employer”) has not at any time maintained a
defined contribution plan in which the Participant participated (for this
purpose, mandatory Employee contributions under a defined benefit plan,
individual medical accounts under Code § 401(h), and accounts for
post-retirement medical benefits established under Code § 419A(d)(1) are not
considered a separate defined contribution plan).

(i) Predecessor Employer. “Predecessor Employer” means, with respect to a
Participant, a former employer of such Participant if the Employer maintains a
Plan that provides a benefit which the Participant accrued while performing
services for the former employer. A former entity that antedates the Employer is
also a “Predecessor Employer” with respect to a Participant if, under the facts
and circumstances, the Employer constitutes a continuation of all or a portion
of the trade or business of the former entity. For this purpose, the formerly
affiliated plan rules in Regulations § 1.415(f)-1(b)(2) apply as if the Employer
and “Predecessor Employer” constituted a single employer under the rules
described in Regulations § 1.415(a)-1(f)(1) and (2) immediately prior to the
cessation of affiliation (and as if they constituted two, unrelated employers
under the rules described in Regulations § 1.415(a)-1(f)(1) and (2) immediately
after the cessation of affiliation) and cessation of affiliation was the event
that gives rise to the “Predecessor Employer” relationship, such as a transfer
of benefits or plan sponsorship.

(j) Severance from Employment. “Severance from Employment” means, with respect
to any individual, cessation from being an Employee of the Employer maintaining
the Plan. An Employee does not have a “Severance from Employment” if, in
connection with a change of employment, the Employee’s new employer maintains
the Plan with respect to the Employee.

 

III-13



--------------------------------------------------------------------------------

(k) Straight Life Annuity. “Straight Life Annuity” means an annuity payable in
equal installments for the life of a Participant that terminates upon the
Participant’s death.

(l) Year of Participation. “Year of Participation” means, with respect to a
Participant, each accrual computation period (computed to fractional parts of a
year) for which the following conditions are met: (1) the Participant is
credited with at least the number of Hours of Service for benefit accrual
purposes, required under the terms of the Plan in order to accrue a benefit for
the accrual computation period, and (2) the Participant is included as a
Participant under the eligibility provisions of the Plan for at least one day of
the accrual computation period. If these two conditions are met, the portion of
a “Year of Participation” credited to the Participant shall equal the amount of
benefit accrual service credited to the Participant for such accrual computation
period. A Participant who is permanently and totally disabled within the meaning
of Code § 415(c)(3)(C)(i) for an accrual computation period shall receive a
“Year of Participation” with respect to that period.

In addition, for a Participant to receive a “Year of Participation” (or part
thereof) for an accrual computation period, the Plan must be established no
later than the last day of such accrual computation period. In no event shall
more than one “Year of Participation” be credited for any 12-month period.

(m) Year of Service. “Year of Service” means, for purposes of Section 3.4.11(f),
each accrual computation period (computed to fractional parts of a year) for
which a Participant is credited with at least the number of Hours of Service for
benefit accrual purposes, required under the terms of the Plan in order to
accrue a benefit for the accrual computation period, taking into account only
service with the Employer or a “Predecessor Employer.”

3.4.12 Other rules.

(a) Benefits under terminated plans. If a defined benefit plan maintained by the
Employer has terminated with sufficient assets for the payment of benefit
liabilities of all Participants and a Participant in the Plan has not yet
commenced benefits under the Plan, the benefits provided pursuant to the
annuities purchased to provide the Participant’s benefits under the terminated
Plan at each possible Annuity Starting Date shall be taken into account in
applying the limitations of this Section 3.4. If there are not sufficient assets
for the payment of all Participants’ benefit liabilities, the benefits taken
into account shall be the benefits that are actually provided to the Participant
under the terminated Plan.

(b) Benefits transferred from the Plan. If a Participant’s benefits under a
defined benefit plan maintained by the Employer are transferred to another
defined benefit plan maintained by the Employer and the transfer is not a
transfer of distributable benefits pursuant Regulations § 1.411(d)-4, Q&A-3(c),
then the transferred benefits are not treated as being provided under the
transferor plan (but are taken into account as benefits provided under the
transferee plan). If a Participant’s benefits under a defined

 

III-14



--------------------------------------------------------------------------------

benefit plan maintained by the Employer are transferred to another defined
benefit plan that is not maintained by the Employer and the transfer is not a
transfer of distributable benefits pursuant to Regulations § 1.411(d)-4,
Q&A-3(c), then the transferred benefits are treated by the Employer’s Plan as if
such benefits were provided under annuities purchased to provide benefits under
a plan maintained by the Employer that terminated immediately prior to the
transfer with sufficient assets to pay all Participants’ benefit liabilities
under the plan. If a Participant’s benefits under a defined benefit plan
maintained by the Employer are transferred to another defined benefit plan in a
transfer of distributable benefits pursuant to Regulations § 1.411(d)-4,
Q&A-3(c), the amount transferred is treated as a benefit paid from the
transferor plan.

(c) Formerly affiliated plans of the Employer. A “Formerly Affiliated Plan of an
Employer” shall be treated as a plan maintained by the Employer, but the
formerly affiliated plan shall be treated as if it had terminated immediately
prior to the cessation of affiliation with sufficient assets to pay
Participants’ benefit liabilities under the Plan and had purchased annuities to
provide benefits.

(d) Plans of a “Predecessor Employer.” If the Employer maintains a defined
benefit plan that provides benefits accrued by a Participant while performing
services for a “Predecessor Employer,” then the Participant’s benefits under a
plan maintained by the “Predecessor Employer” shall be treated as provided under
a plan maintained by the Employer. However, for this purpose, the plan of the
“Predecessor Employer” shall be treated as if it had terminated immediately
prior to the event giving rise to the “Predecessor Employer” relationship with
sufficient assets to pay Participants’ benefit liabilities under the plan, and
had purchased annuities to provide benefits; the Employer and the “Predecessor
Employer” shall be treated as if they were a single employer immediately prior
to such event and as unrelated employers immediately after the event; and if the
event giving rise to the predecessor relationship is a benefit transfer, the
transferred benefits shall be excluded in determining the benefits provided
under the plan of the “Predecessor Employer.”

(e) Special rules. The limitations of this Section 3.4 shall be determined and
applied taking into account the rules in Regulations § 1.415(f)-1(d), (e) and
(h).

(f) Aggregation with Multiemployer Plans.

(1) If the Employer maintains a multiemployer plan, as defined in Code § 414(f),
and the multiemployer plan so provides, only the benefits under the
multiemployer plan that are provided by the Employer shall be treated as
benefits provided under a plan maintained by the Employer for purposes of this
Section 3.4.

(2) A multiemployer plan shall be disregarded for purposes of applying the
compensation limitation of Amendment Sections 3.4.11(b) and 3.4.11(h)(1) to a
plan which is not a multiemployer plan.

 

III-15



--------------------------------------------------------------------------------

ARTICLE IV

VESTING PROVISIONS

4.1 Determination of Vesting

In the case of a Participant who performs at least one Hour of Service on or
after January 1, 1989, he shall have a vested percentage of 100% in his
Retirement Benefit upon: (i) termination of Employment due to death or
Disability or upon or after attaining Normal Retirement Age; or (ii) completion
of five years of Vesting Service.

4.2 Rules for Crediting Vesting Service

4.2.1 Subject to Sections 4.2.2 through 4.2.4 below, a Participant’s Vesting
Service shall mean the sum of a Participant’s Years of Service under the Plan,
except for Years of Service before the Participant attained age 18 (or age 22 in
the case of Participants who do not complete at least one Hour of Service on or
after January 1, 1985).

4.2.2 If an Employee is on an authorized unpaid leave of absence granted by his
Employer in accordance with standard personnel policies of such Employer applied
in a non-discriminatory manner to all Employees similarly situated, his period
of absence shall not be considered a Break in Service and shall be counted as
Vesting Service upon his return to active Employment.

4.2.3 If an Employee is on an authorized military leave while his reemployment
rights are protected by law and provided that he directly entered military
service from his Employer’s service and shall not have voluntarily reenlisted
after the date of first entering active military service, his period of absence
shall not be considered a Break in Service and shall be counted as Vesting
Service upon his return to active Employment.

4.2.4 An Employee who terminates Employment with no vested percentage in his
Retirement Benefit shall, if he returns to Employment, have no credit for
Vesting Service prior to such termination of Employment if (i) for years prior
to January 1, 1985, the total of his consecutive One Year Breaks in Service
immediately preceding his reemployment exceed his aggregate years of Vesting
Service (whether or not consecutive, but excluding Vesting Service previously
disregarded under this rule) prior to such termination; or (ii) for years on or
after January 1, 1985, the total of his consecutive One Year Breaks in Service
immediately preceding his reemployment exceed the greater of five years or his
aggregate years of Vesting Service (whether or not consecutive, but excluding
Vesting Service previously disregarded under this rule) prior to the
termination. A Participant who had a Vested Separation and returns to Employment
will retain credit for his prior years of Vesting Service.

4.3 Retirement Benefit Forfeitures

The unvested portion of the Retirement Benefit of a Participant who has
terminated Employment shall be forfeited as of the earliest date on which such
Participant’s Vesting Service

 

IV-1



--------------------------------------------------------------------------------

may be disregarded pursuant to Section 4.2.4. Any forfeitures shall be applied
to reduce the Employer actuarial liability under the Plan.

4.4 TMK Hogan

A Participant who terminated employment with the Company on December 31, 1996,
and who became as of January 1, 1997, an employee of TMK Hogan, became fully
vested in his or her Retirement Benefit as of such date.

4.5 Vesta Insurance Group, Inc.

A Liberty National Non-Commissioned Participant who terminated employment with
Liberty National Life Insurance Company on November 12, 1993, and who became -
as of that same date - an employee of Vesta Insurance Group, Inc., became fully
vested in his Retirement Benefit as of such date.

 

IV-2



--------------------------------------------------------------------------------

ARTICLE V

AMOUNT AND COMMENCEMENT OF RETIREMENT BENEFITS

5.1 Determination of Amount of Retirement Benefits

5.1.1 Normal Retirement Benefits. A Participant’s benefits upon Normal
Retirement shall be equal to his Retirement Benefit as of his Normal Retirement
Date. The Participant’s Benefit Commencement Date shall be the last day of the
payroll period coincident with or next following his termination of Employment.
The Participant shall not be entitled to any benefits under this Paragraph
unless he shall survive until his Benefit Commencement Date.

5.1.2 Deferred Retirement Benefits. A Participant’s benefits upon Deferred
Retirement shall be equal to his Retirement Benefit determined as of his
Deferred Retirement Date (without actuarial increase for deferred commencement).
The Participant’s Benefit Commencement Date shall be the last day of the payroll
period coincident with or next following his termination of Employment. The
Participant shall not be entitled to any benefits under this Paragraph unless he
shall survive until his Benefit Commencement Date.

5.1.3 Early Retirement Benefits. A Participant’s benefits upon Early Retirement
shall be equal to his Retirement Benefit calculated as of the date of Early
Retirement. The Participant’s Benefit Commencement Date shall be his Normal
Retirement Date; however if he so elects, the Benefit Commencement Date shall be
the last day of the payroll period coincident with or next following his Early
Retirement, or the last day of any payroll period thereafter which is prior to
his Normal Retirement Date. If the Participant elects a Benefit Commencement
Date preceding his Normal Retirement Date, his benefit shall equal his Accrued
Retirement Benefit multiplied by the early retirement factor shown below:

 

Years by Which the Date of

the Participant’s First Benefit

Payment Precedes His Normal

Retirement Date

  

Early Retirement Factor to

Be Applied to Accrued

Retirement Benefit

(Interpolate for Months)     

10

   .500

9

   .533

8

   .567

7

   .600

6

   .633

5

   .667

4

   .733

3

   .800

2

   .867

1

   .933

0

   1.000

 

V-1



--------------------------------------------------------------------------------

A Participant shall not be entitled to any benefits under this Paragraph unless
he shall survive until his Benefit Commencement Date.

5.1.4 Vested Separation Benefits. A Participant’s benefits upon Vested
Separation shall be equal to his Retirement Benefit calculated as of the date of
Vested Separation multiplied by his vesting percentage. The Participant’s
Benefit Commencement Date shall be his Normal Retirement Date; provided,
however, that, such a Participant may elect to commence receiving his benefits
on or after the earliest date that he could have been eligible for Early
Retirement. If the Participant elects a Benefit Commencement Date preceding his
Normal Retirement Date, his benefit shall equal his Accrued Retirement Benefit
multiplied by is the appropriate early retirement factor shown in section 5.1.3.
A Participant shall not be entitled to any benefits under this Paragraph unless
he shall survive until his Benefit Commencement Date.

5.1.5 Non-Vested Separation. A Participant shall not be entitled to any
Retirement Benefit upon his Non-Vested Separation. In addition, if a Participant
who is zero percent vested in his Accrued Retirement Benefit terminates
Employment, he shall be deemed to have received a distribution of his Accrued
Retirement Benefit.

5.2 Suspension of Payments on Resumption of Employment

5.2.1 If an Employee continues in Employment after his Normal Retirement Date or
if a former Employee is receiving monthly payment of his Retirement Benefit,
payment of his Retirement Benefit shall be suspended for each calendar month
during which such Employee or former Employee continues in (or resumes)
Employment and performs more than 40 Hours of Service per calendar month
considered as service under ERISA § 203(a)(3)(B).

5.2.2 No payment shall be withheld by the Plan pursuant to this Section unless
the Plan notifies the Employee by personal delivery or first class mail during
the first calendar month or payroll period in which the Plan withholds payments
that his benefits are suspended. Such notifications shall contain a description
of the specific reasons why benefit payments are being suspended, a description
of the Plan provision relating to the suspension of payments, a copy of such
provisions, and a statement to the effect that applicable Department of Labor
regulations may be found in Title 29 of the Code of Federal Regulations §
2530.203-3. In addition, the notice shall inform the Employee of the Plan’s
procedures for affording a review of the suspension of benefits. Requests for
such reviews shall be considered in accordance with the claims procedure adopted
by the Administrator.

5.2.3 If benefit payments have been suspended, payments shall resume no later
than the first day of the third calendar month after the calendar month in which
the Employee ceases to be employed in ERISA § 203(a)(3)(B) service. The initial
payment upon resumption shall include the payment scheduled to occur in the
calendar month when payments resume and any amounts withheld during the period
between the cessation of ERISA § 203(a)(3)(B) service and the resumption of
payments.

5.2.4 The Retirement Benefit payable upon resumption of benefit payment shall be
equal to the Participant’s Retirement Benefit as of the date of his subsequent
termination of Employment reduced by the Actuarial Equivalent of payments
previously made to him;

 

V-2



--------------------------------------------------------------------------------

provided, however, that such Retirement Benefit may not be less than the
Retirement Benefit previously payable.

5.3 Limitation on Commencement of Benefits

5.3.1 Unless otherwise elected by a Participant, the Participant’s Benefit
Commencement Date shall in no event be later than the 60th day after the close
of the Plan Year in which the latest of the following events occurs:

(a) the attainment by the Participant of his Normal Retirement Age;

(b) the tenth anniversary of the year in which the Participant commenced
participation in the Plan; or

(c) the Participant’s termination of Employment.

5.3.2 If the amount of benefits payable cannot be determined within such 60-day
period, or if it is not possible to pay such benefits within such period because
the Administrator has been unable to locate the Participant after making
reasonable efforts to do so, then a payment, retroactive to such 60th day, shall
be made no later than 60 days after the earliest date on which the amount of
such benefits can be determined or the Participant can be located, as the case
may be.

5.3.3 Any other provision of this Article V to the contrary notwithstanding, the
Benefit Commencement Date of a Participant must be no later than the first day
of April following the calendar year in which the Participant attains age 70 1/2
even if he continues in Employment after that date. Notwithstanding the
foregoing, if a Participant who is not a “5 percent owner” (as defined in Code §
401(a)(9)) attained age 70 1/2 before January 1, 1988, the Benefit Commencement
Date must be no later than the first day of April following the calendar year in
which the Participant terminates Employment. Effective as of January 1, 1997, in
the case of a Participant who is not a 5 percent owner (as defined above) with
respect to the Plan Year ending in the calendar year in which the Participant
attains age 70 1/2, the Benefit Commencement Date must be no later than the
later of (i) the calendar year during which the Participant attained age 70 1/2,
or (ii) the calendar year in which the Participant retired.

Transitional rule for the 1997, 1998, 1999, 2000 and 2001 Plan Years: If a
Participant attains age 70 1/2 during the 1997, 1998 or 1999 Plan Years and
wishes to receive (or begin receiving) the required minimum distribution that
would have been payable to him but for the Small Business Job Protection Act of
1996 changes to the immediately preceding paragraph, the Participant may elect,
pursuant to a procedure established by the Plan Administrator, to begin
receiving his required minimum distributions prior to his retirement. If a
Participant who has not retired (other than a five-percent owner) attains age
70 1/2 on or after January 1, 2002, the Participant may not begin to receive
in-service distributions on account of his attainment of age 70 1/2.

If a Participant retires in a calendar year after the calendar year in which the
Participant attains age 70 1/2, his or her benefits under the Plan shall be
actuarially increased (with any

 

V-3



--------------------------------------------------------------------------------

permitted offsets or reductions) as provided for in Internal Revenue Service
Notice 97-75 or such other written guidance published by the Internal Revenue
Service.

5.3.4 If the Actuarial Equivalent value of a Participant’s Retirement Benefit
exceeds $1,000, the Participant (and, if applicable, his Spouse) must consent,
in writing filed with the Administrator, to any distribution from the Plan
before the Participant’s attainment of Normal Retirement Age.

5.4 Minimum Distribution Requirements

5.4.1 Precedence. The requirements of this Section 5.10 will take precedence
over any inconsistent provisions of the Plan.

5.4.2 Requirements of Treasury Regulations Incorporated. All distributions under
this Section 5.4 will be determined and made in accordance with the Treasury
Regulations under Code § 401(a)(9).

5.4.3 TEFRA § 242(b)(2) Elections. Notwithstanding the other provisions of this
Section 5.4, other than Section 5.4.2, distributions may be made under a
designation made before January 1, 1984, in accordance with § 242(b)(2) of the
Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan
that relate to § 242(b)(2) of TEFRA.

5.4.4 Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

5.4.5 Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(a) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then, except as provided in Section 5.4.5(e) below, distributions
to the surviving spouse will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died, or by
December 31 of the calendar year in which the Participant would have attained
age 70 1/2, if later.

(b) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then, except as provided in Section 5.4.5(e) below,
distributions to the designated beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

(c) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(d) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to

 

V-4



--------------------------------------------------------------------------------

the surviving spouse begin, this Section 5.4.5, other than Section 5.4.5(a),
will apply as if the surviving spouse were the Participant.

(e) If the Participant dies before distributions begin and there is a designated
beneficiary, distribution to the designated beneficiary is not required to begin
by the date covered by this Section 5.4.5, but the Participant’s entire interest
will be distributed to the designated beneficiary by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death. If the
Participant’s surviving spouse is the Participant’s sole designated beneficiary
and the surviving spouse dies after the Participant but before distributions to
either the Participant or the surviving spouse begin, this election will apply
as if the surviving spouse were the Participant. This Section 5.4.5(e) shall
apply to all distributions.

For purposes of this Section 5.4.5 and Sections 5.4.12, 5.4.13 and 5.4.14,
distributions are considered to begin on the Participant’s required beginning
date (or, if Section 5.4.5(d) applies, the date distributions are required to
begin to the surviving spouse under Section 5.4.5(a)). If annuity payments
irrevocably commence to the Participant before the Participant’s required
beginning date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under
Section 5.4.5(a)), the date distributions are considered to begin is the date
distributions actually commence.

5.4.6 Form of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Sections 5.4.7 - 5.4.14. If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Code § 401(a)(9) and the Treasury Regulations. Any part
of the Participant’s interest which is in the form of an individual account
described in Code § 414(k) will be distributed in a manner satisfying the
requirements of Code § 401(a)(9) and the Treasury Regulations that apply to
individual accounts.

5.4.7 General Annuity Requirements. If the Participant’s interest is paid in the
form of annuity distributions under the Plan, payments under the annuity will
satisfy the following requirements:

(a) the annuity distributions will be paid in periodic payments made at
intervals not longer than one year;

(b) the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Sections 5.4.10 and 5.4.11 or
Sections 5.4.12-5.4.14.

(c) once payments have begun over a period certain, the period certain will not
be changed even if the period certain is shorter than the maximum permitted;

(d) payments will either be nonincreasing or increase only as follows:

 

V-5



--------------------------------------------------------------------------------

(1) by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

(2) to the extent of the reduction in the amount of the Participant’s payments
to provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described in
Section 5.4.10 or 5.4.11 dies or is no longer the Participant’s beneficiary
pursuant to a qualified domestic relations order within the meaning of Code §
414(p);

(3) to provide cash refunds of employee contributions upon the Participant’s
death; or

(4) to pay increased benefits that result from a Plan amendment.

5.4.8 Amount Required to be Distributed by Required Beginning Date. The amount
that must be distributed on or before the Participant’s required beginning date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under Section 5.4.5(a) or 5.4.5(b)) is the payment that is
required for one payment interval. The second payment need not be made until the
end of the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s required
beginning date.

5.4.9 Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Participant in a calendar year after the first
distribution calendar year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues.

5.4.10 Joint Life Annuities Where the Beneficiary Is Not the Participant’s
Spouse. If the Participant’s interest is being distributed in the form of a
joint and survivor annuity for the joint lives of the Participant and a
nonspouse beneficiary, annuity payments to be made on or after the Participant’s
required beginning date to the designated beneficiary after the Participant’s
death must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant using
the table set forth in Q&A-2 of § 1.401(a)(9)-6T of the Treasury Regulations. If
the form of distribution combines a joint and survivor annuity for the joint
lives of the Participant and a nonspouse beneficiary and a period certain
annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated beneficiary after the expiration of the
period certain.

5.4.11 Period Certain Annuities. Unless the Participant’s spouse is the sole
designated beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in § 1.401(a)(9)-9 of
the Treasury Regulations for the calendar year that contains the annuity
starting

 

V-6



--------------------------------------------------------------------------------

date. If the annuity starting date precedes the year in which the Participant
reaches age 70, the applicable distribution period for the Participant is the
distribution period for age 70 under the Uniform Lifetime Table set forth in s
1.401(a)(9)-9 of the Treasury Regulations plus the excess of 70 over the age of
the Participant as of the Participant’s birthday in the year that contains the
annuity starting date. If the Participant’s spouse is the Participant’s sole
designated beneficiary and the form of distribution is a period certain and no
life annuity, the period certain may not exceed the longer of the Participant’s
applicable distribution period, as determined under this Section 5.4.11, or the
joint life and last survivor expectancy of the Participant and the Participant’s
spouse as determined under the Joint and Last Survivor Table set forth in §
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s and spouse’s
attained ages as of the Participant’s and spouse’s birthdays in the calendar
year that contains the annuity starting date.

5.4.12 Participant Survived by Designated Beneficiary. If the Participant dies
before the date distribution of his or her interest begins and there is a
designated beneficiary, the Participant’s entire interest will be distributed,
beginning no later than the time described in Section 5.4.5(a) or 5.4.5(b), over
the life of the designated beneficiary or over a period certain not exceeding:

(a) unless the annuity starting date is before the first distribution calendar
year, the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year
immediately following the calendar year of the participant’s death; or

(b) if the annuity starting date is before the first distribution calendar year,
the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year that
contains the annuity starting date.

5.4.13 No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

5.4.14 Death of Surviving Spouse Before Distributions to Surviving Spouse Begin.
If the Participant dies before the date distribution of his or her interest
begins, the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions to the surviving
spouse begin, Sections 5.4.12 - 5.4.14 will apply as if the surviving spouse
were the Participant, except that the time by which distributions must begin
will be determined without regard to Section 5.4.5(a).

5.4.15 Designated Beneficiary. The individual who is designated as the
beneficiary under Section 7.4 of the Plan and is the designated beneficiary
under Code § 401(a)(9) and § 1.401(a)(9)-1, Q&A-4, of the Treasury Regulations.

5.4.16 Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the

 

V-7



--------------------------------------------------------------------------------

Participant’s required beginning date. For distributions beginning after the
Participant’s death, the first distribution calendar year is the calendar year
in which distributions are required to begin pursuant to Section 5.4.5.

5.4.17 Life expectancy. Life expectancy as computed by use of the Single Life
Table in § 1.401(a)(9)-9 of the Treasury Regulations.

5.4.18 Required beginning date. The date specified in Section 5.3.3 of the Plan.

 

V-8



--------------------------------------------------------------------------------

ARTICLE VI

FORMS OF PAYMENT OF RETIREMENT BENEFIT

6.1 Methods of Distribution

6.1.1 A Participant’s benefits shall be payable in the normal form of a
Qualified Joint and Survivor Annuity if the Participant is married on his
Benefit Commencement Date and in the normal form of an annuity for the life of
the Participant with Actuarially Equivalent payments guaranteed for 120 months
if the Participant is not married on that date, provided that, and subject to
Sections 6.1.2, 6.1.3 and 6.1.4, a Participant may within the 90-day period
prior to the Benefit Commencement Date elect, in accordance with Section 6.2,
any of the following optional forms of benefit payment instead of the normal
form:

(a) A Single Life Annuity, under which monthly payments calculated in accordance
with Section 3.1.1 are made to the Participant during his lifetime with no
further payments from the Plan on his behalf after his death.

(b) A Joint and 50%, 66 2/3%, or 100% Survivor Annuity, under which Actuarially
Equivalent monthly payments are made to the Participant for the joint lives of
the Participant and his Beneficiary with payments continuing for the life of the
survivor in an amount equal to 50%, 66 2/3% or 100% of the joint life payments
(whichever is elected by the Participant). A Participant may elect to add a
period certain of 10 years in which event no reduction in payments will be made
for the longer of the 10 year period or the period during which both the
Participant and Beneficiary remain alive.

(c) A 120 Months Certain and Life Income Annuity, an optional form of payment
for a married Participant, under which reduced Actuarially Equivalent payments
are made to the Participant during the Participant’s lifetime, with the
provision that if the Participant’s death occurs before he had received 120
monthly payments the value of the remaining number of such payments shall be
paid to his Beneficiary.

(d) Lump Sum, under which the Actuarially Equivalent value of the Participant’s
Accrued Retirement Benefit as of December 31, 2003 is paid in one single sum.
This optional form of benefit shall be eliminated with respect to benefits
accruing under the Plan after December 31, 2003 and a lump sum option shall not
be available to an Employee who becomes a Participant on or after January 1,
2004. Notwithstanding the preceding sentence, if the implementation of an
election of a single sum distribution of a pre-2004 Retirement Benefit would
result in monthly payments of the Participant’s Retirement Benefit accrued after
2003 of an amount less than $100, the present value of the portion of the
Participant’s Retirement Benefit that accrued after 2003 shall also be paid in
the form of a single sum.

(e) A Qualified Optional Survivor Annuity may be elected during the applicable
election period by a Participant who elects to waive the Qualified Joint and
Survivor Annuity under the Plan. Furthermore, the written explanation of the
Qualified Joint and Survivor Annuity shall explain the terms and conditions of
the “qualified optional survivor annuity.” The term “qualified survivor annuity”
means and annuity:

 

VI-1



--------------------------------------------------------------------------------

(i) For the life of the Participant with a survivor annuity for the life of the
Participant’s spouse which is equal to 75% of the amount of the annuity which is
payable during the joint lives of the Participant and the Participant’s spouse,
and

(ii) Which is the actuarial equivalent of a single annuity for the life of the
Participant.

Such term also includes any annuity in a form having the effect of an annuity
described in the preceding sentence.

6.1.2 Anything in Section 6.1.1 to the contrary notwithstanding, if the
Actuarial Equivalent value of a Participant’s Retirement Benefit is $1,000 or
less, his benefit shall be paid in the form of a lump sum distribution and no
optional form of benefit payment shall be available.

6.1.3 Payment in any form may only be made over one of the following periods (or
a combination thereof):

(a) the life of the Participant,

(b) the life of the Participant and a designated Beneficiary,

(c) a period certain not extending beyond the life expectancy of the
Participant, or

(d) a period certain not extending beyond the joint and last survivor expectancy
of the Participant and a designated Beneficiary.

6.1.4 If the Participant’s Spouse is not his designated Beneficiary, the method
of distribution must assure that at least fifty percent of the present value of
the Participant’s Retirement Benefit is paid within the life expectancy of the
Participant.

6.2 Election of Optional Forms

6.2.1 By notice to the Administrator within the 180-day period prior to a
Participant’s Benefit Commencement Date, the Participant may elect, in writing
and subject to the spousal consent rules as set forth in Section 6.2.4, not to
receive the normal form of benefit payment otherwise applicable and to receive
instead an optional form of benefit payment provided for in Section 6.1.1.

6.2.2 Within a reasonable period, but in no event later than 30 days before nor
earlier than 180 days (unless the Participant elects to waive the 30 day
limitation in favor of a 7 day limitation as permitted under Code §
417(a)(7)(B)) before a Participant’s Benefit Commencement Date, the
Administrator shall provide to each Participant a written explanation of:

 

VI-2



--------------------------------------------------------------------------------

(a) the terms and conditions of the Participant’s normal form of benefit
payment;

(b) the Participant’s right to make, and the effect of, an election to waive the
normal form of benefit payment;

(c) the rights of the Participant’s Spouse under Section 6.2.4;

(d) the right to make, and the effect of, a revocation of a previous election to
waive the normal form of benefit payment; and

(e) the relative values of the various optional forms of benefit payment.

The Administrator may, on a uniform and nondiscriminatory basis, provide for
such other notices, information or election periods or take such other action as
the Administrator considers necessary or appropriate in order to comply with
Code §§ 401(a)(11) and 417.

6.2.3 A Participant may revoke his election to take an optional form of benefit
at any time prior to the Participant’s Benefit Commencement Date, without the
consent of his Spouse.

6.2.4 The election of an optional form of benefit by a married Participant must
be in the form of a waiver of a Qualified Joint and Survivor Annuity. The
election must be in writing and consented to by the Participant’s Spouse. The
Spouse’s consent to the waiver must specify the form of benefit being elected
and the non-Spouse Beneficiary, if any, and must be witnessed by the
Administrator or a notary public. Notwithstanding this consent requirement, if
the Participant establishes to the satisfaction of the Administrator that such
written consent may not be obtained because there is no Spouse or the Spouse
cannot be located, the Participant’s election will be deemed effective. Any
consent necessary under this provision will be valid only with respect to the
Spouse who signs the consent, or in the event of a deemed effective election,
the designated Spouse.

6.2.5 The election of an optional form of benefit which contemplates the payment
of an annuity shall not be given effect if any person who would receive benefits
under the annuity dies before the Benefit Commencement Date.

6.3 Direct Rollovers

6.3.1 A Participant or Spouse may elect to have all or a portion of any amount
payable to him or her from the Plan which is an “eligible rollover distribution”
(as defined in Section 6.3.2 below) transferred directly to an “eligible
retirement plan” (as defined in Section 6.3.2 below). Any such election shall be
made in accordance with such uniform rules and procedures as the Administrative
Committee may prescribe from time to time as to the timing and manner of the
election in accordance with Code § 401(a)(31).

6.3.2 For purposes of this Section and Section 7.2.4:

(a) “Eligible rollover distribution” shall mean any distribution of all or any
portion of the balance to the credit of the distributee other than: (1) any
distribution that is

 

VI-3



--------------------------------------------------------------------------------

one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the distributee or the
joint lives (or joint life expectancies) of the distributee and the
distributee’s designated beneficiary; (2) any distribution for a specified
period of ten (10) years or more; (3) any distribution to the extent such
distribution is required under Code § 401(a)(9); (4) the portion of any
distribution that is not includable in gross income; or (5) any hardship
distribution described in § 401(k)(2)(B)(i)(iv) received after December 31,
1998.

(b) “Eligible retirement plan” shall mean an individual retirement account or
annuity described in Code § 408(a) or 408(b) (“IRA”); a Roth IRA described in
Code § 408A(b); an annuity plan described in Code § 403(a); an annuity contract
described in Code § 403(b); an eligible plan under Code § 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan; or
a qualified plan described in Code § 401(a), that accepts the distributee’s
eligible rollover distribution. The definition of eligible retirement plan shall
also apply in the case of a distribution to a surviving Spouse, or to a Spouse
or former Spouse who is the alternate payee under a qualified domestic relations
order, as defined in Code § 414(p).

6.3.3 Direct rollover to qualified plan/403(b) plan. Section 6.3.2(a)(4)
notwithstanding, for taxable years beginning after December 31, 2006, a
Participant or Spouse may elect to transfer non-taxable or employee after-tax
contributions by means of a direct rollover to a qualified plan or to a 403(b)
plan that agrees to account separately for amounts so transferred (including
interest thereon), including accounting separately for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not includible in gross income.

6.3.4 Non-spouse beneficiary rollover right. A non-spouse beneficiary who is a
“designated beneficiary” under Code § 401(a)(9)(E) and the Regulations
thereunder, by a direct trustee-to-trustee transfer (“direct rollover”), may
roll over all or any portion of his or her distribution to an Individual
Retirement Account (IRA) the beneficiary establishes for purposes of receiving
the distribution. In order to be able to roll over the distribution, the
distribution otherwise must satisfy the definition of an “eligible rollover
distribution” under Code § 401(a) (31). If the Participant’s named beneficiary
is a trust, the Plan may make a direct rollover to an IRA on behalf of the
trust, provided the trust satisfies the requirements to be a designated
beneficiary within the meaning of Code § 401(a)(9)(E).

If a non-spouse beneficiary receives a distribution from the Plan, the
distribution is not eligible for a 60-day (non-direct) rollover. A non-spouse
beneficiary may not roll over an amount that is a required minimum distribution,
as determined under applicable Treasury Regulations and other Internal Revenue
Service guidance. If the Participant dies before his or her required beginning
date and the non-spouse beneficiary rolls over to an IRA the maximum amount
eligible for rollover, the beneficiary may elect to use either the 5-year rule
or the life expectancy rule, pursuant to Treasury Regulations § 1.401(a)(9)-3,
A-4(c), in determining the required minimum distributions from the IRA that
receives the non-spouse beneficiary’s distribution.

 

VI-4



--------------------------------------------------------------------------------

6.4 Notices

(a) Any reference to the 90-day maximum notice period requirements of Code §§
402(f) (the rollover notice), 411(a)(11) (Participant’s consent to
distribution), and 417 (notice regarding the joint and survivor annuity rules)
is changed to 180 days.

(b) Notices given to Participants pursuant to Code § 411(a)(11) shall include a
description of how much larger benefits will be if the commencement of
distributions is deferred.

(c) Notices to Participants shall include the relative values of the various
optional forms of benefit, if any, under the Plan as provided in Treasury
Regulations § 1.417(a)-3.

(d) Any notice to Participants or election by Participants that the Plan
requires to be made in writing, may, at the option of the Administrative
Committee, be provided electronically in accordance with Treasury Regulations §
1.401(a)-21.

 

VI-5



--------------------------------------------------------------------------------

ARTICLE VII

DEATH BENEFITS

7.1 Eligibility for Pre-Retirement Death Benefit

7.1.1 A pre-retirement death benefit shall be payable under the Plan in the
event of the death of a Participant prior to his Benefit Commencement Date who,
on the date of death, was either:

(a) actively employed by the Employer;

(b) Disabled; or

(c) terminated but eligible for Early Retirement.

The death benefit payable under this Section 7.1.1 shall be the larger of:

(1) the lump sum Actuarial Equivalent, as of the day before the death of the
Participant, of the Accrued Retirement Benefit that would have been payable upon
Normal Retirement of the Participant; or

(2) the lump sum Actuarial Equivalent, as of the day before the Participant’s
death, of the monthly benefit which would have been payable to the Participant’s
Spouse in the form of an immediate Qualified Joint and Survivor Annuity under
the Plan if (i) in the case of a Participant who dies after having attained the
earliest retirement age under the Plan, the Participant had retired on the day
before his death, and (ii) in the case of a Participant who dies before having
attained the earliest retirement age under the Plan, the Participant had
separated from service as of his date of death, survived until his earliest
retirement age under the Plan, retired on the day after attainment of his
earliest retirement age under the Plan, and died immediately thereafter.

7.1.2 A pre-retirement death benefit shall also be payable under the Plan in the
event of the death of a married Participant prior to his or her Benefit
Commencement Date who had a Vested Separation prior to eligibility for Early
Retirement. The death benefit payable under this Section 7.1.2 shall be equal to
the benefit calculated under paragraph (2) of Section 7.1.1.

7.2 Form of Pre-Retirement Death Benefit

7.2.1 The pre-retirement death benefit payable under Section 7.1.1 shall be
payable to the Surviving Spouse of such Participant in the form of an
Actuarially Equivalent single life annuity commencing on the date of death
unless the Participant has no Surviving Spouse or the Participant has made an
election under Section 7.3, with the Spouse’s consent, not to have the benefit
paid in such form. If the Participant has no Surviving Spouse or has made an
effective election under Section 7.3, such benefit shall be paid to the
Participant’s Beneficiary in the Actuarially Equivalent form elected by the
Participant commencing on the date elected, or if there is no designated
Beneficiary, to the Participant’s estate in a single lump sum. The Surviving
Spouse or other Beneficiary may elect any other Actuarially Equivalent form of

 

VII-1



--------------------------------------------------------------------------------

payment permitted under Section 6.1.1, by an instrument in writing filed with
the Administrator within 60 days after the Participant’s death.

7.2.2 The pre-retirement death benefit payable under Section 7.1.2 shall be
payable to the Surviving Spouse of such Participant in the form of an
Actuarially Equivalent single life annuity commencing on the date the
Participant would have attained earliest retirement age, unless the Surviving
Spouse shall elect another Actuarially Equivalent form of payment permitted by
Section 6.1.1, by an instrument in writing filed with the Administrator within
60 days after the Participant’s death. No benefit shall be payable under
Section 7.1.2 unless the Spouse is alive on such Benefit Commencement Date.

7.2.3 Notwithstanding the provisions of Sections 7.2.1 and 7.2.2, if the present
value of the pre-retirement death benefit payable under Section 7.1.1 or 7.1.2
is $1,000 or less, such benefit shall be distributed in a single lump sum as
soon as practicable following the death of the Participant.

7.2.4 Any lump sum payment payable to a Spouse pursuant to this Section 7.2
shall be eligible for a direct rollover in accordance with Section 6.3.

7.3 Election to Waive

7.3.1 An election by a married Participant under Section 7.2.1 must be in the
form of an election to waive the Qualified Pre-Retirement Survivor Annuity. In
order for any waiver pursuant to this Section 7.3.1 to be effective, the
Participant’s Spouse must consent in writing to such election, and such consent
must acknowledge the effect of the election and must be witnessed by the
Administrator or a notary public. Such spousal consent shall be effective only
with respect to the Spouse giving this consent and, once given, such consent
shall be irrevocable. The Participant shall have the right to revoke his waiver
at any time prior to the earlier of the Participant’s Benefit Commencement Date
or death.

7.4 Beneficiaries

7.4.1 With respect to any death benefit payable pursuant to Section 7.1.1, a
Participant’s Beneficiary shall be his Surviving Spouse or, subject to the
Spousal consent rules in Section 7.3, other Beneficiary or Beneficiaries
designated by the Participant in accordance with rules established by the
Administrator. With respect to any death benefit payable pursuant to
Section 7.1.2, a Participant’s Beneficiary shall be his Surviving Spouse.

7.4.2 With respect to any form of payment of a Retirement Benefit pursuant to
Article V providing for payments after the death of the Participant, a
Participant shall designate, in accordance with the election procedure under
Article VI, one or more Beneficiaries to whom amounts due after his death shall
be paid, and the rights of such Beneficiary shall be governed by the terms of
the form of payment so elected.

7.4.3 No Spouse or other Beneficiary shall have any right to benefits under the
Plan unless he shall survive the Participant. If a Beneficiary fails to survive
a Participant for at least 30 days, it shall be presumed that the Participant
survived the Beneficiary.

 

VII-2



--------------------------------------------------------------------------------

7.5 After-Death Distribution Rules

7.5.1 Notwithstanding any Plan provision to the contrary, if a Participant dies
after distribution of his benefits has commenced, the remaining portion of such
benefits will continue to be distributed at least as rapidly as under the method
of distribution being used prior to the Participant’s death.

7.5.2 Notwithstanding any Plan provision to the contrary, if a Participant dies
before distribution of his benefits has commenced, the Participant’s entire
interest will be distributed no later than 5 years after the Participant’s
death; provided, however, that if any portion of the Participant’s interest is
payable to his Beneficiary, distributions may be made in substantially equal
installments over the life or life expectancy of the Beneficiary, commencing
(i) in the case of a Beneficiary other than a Surviving Spouse, no later than
one year after the Participant’s death; and (ii) in the case of a Surviving
Spouse, no later than the later of one year after the Participant’s death or the
date on which the Participant would have attained age 70 1/2. If the Spouse dies
before payments to such Spouse begin, subsequent distributions shall be made as
if the Spouse had been the Participant.

 

VII-3



--------------------------------------------------------------------------------

ARTICLE VIII

CONTRIBUTIONS AND FORFEITURES

8.1 Contribution by the Company

The Company and each Participating Affiliate will make contributions to the
Trust at such times and in such amounts as the Company may determine.

8.2 Contributions by Employees

Employees are not required or permitted to make contributions under the Plan.

8.3 Forfeitures

Forfeitures under the Plan will be applied to reduce the Company’s contributions
and will not be applied to increase the benefits of any person hereunder prior
to the termination of the Plan or complete discontinuance of contributions by
the Company.

8.4 Return of Employer Contributions under Special Circumstances

Notwithstanding any provision of this Plan to the contrary, upon timely written
demand by an Employer to the Trustee:

(a) Any contribution made by the Employer to the Plan under a mistake of fact
shall be returned to the Employer by the Trustee within one year after the
payment of the contribution;

(b) Any contribution made by the Employer incident to the determination by the
Commissioner of Internal Revenue that the Plan is initially a Qualified Plan
shall be returned to the Employer by the Trustee within one year after
notification from the Internal Revenue Service that the Plan is not initially a
Qualified Plan; and

(c) Any contribution made by the Employer conditioned upon the deductibility of
the contribution under Code § 404 shall be returned to the Employer within one
year after a deduction for the contribution under Code § 404 is disallowed by
the Internal Revenue Service, but only to the extent disallowed. Each
contribution by an Employer shall be conditioned upon the deductibility of the
contribution under Code § 404 unless the Employer elects otherwise.

 

VIII-4



--------------------------------------------------------------------------------

ARTICLE IX

FIDUCIARIES

9.1 Named Fiduciaries

The Named Fiduciaries, who shall have authority to control and manage the
operation and administration of the Plan, are as follows:

(e) the Company, which shall have the sole right to (i) appoint and remove from
office the members of the Administrative Committee, the Trustee and any
investment manager; (ii) establish a funding policy relating to, and the method
for achieving the objectives of, the Plan; (iii) amend or terminate the Plan,
and (iv), at its election, direct the Trustee concerning any aspect of the
investment, management, or control of Plan assets;

(f) the Administrative Committee, which shall have the authority and duties
specified in Article XI hereof;

(g) the Trustee, which shall have the authority and duties specified in Article
X hereof and the Trust Agreement; and, in addition, the authority and duties of
the Administrative Committee, in the event that no such Committee shall be
appointed or constituted by the Company; and

(h) any investment manager or managers selected by the Company who renders
investment advice with respect to Plan assets.

9.2 Employment of Advisers

A “named fiduciary” with respect to the Plan (as defined in ERISA § 402(a)(2))
and any “fiduciary” (as defined in ERISA § 3(21)) appointed by such a “named
fiduciary”, may employ one or more persons to render advice with regard to any
responsibility of such “named fiduciary” or “fiduciary” under the Plan.

9.3 Multiple Fiduciary Capacities

Any “named fiduciary” with respect to the Plan (as defined in ERISA § 402(a)(2))
and any other “fiduciary” (as defined in ERISA § 3(21)) with respect to the Plan
may serve in more than one fiduciary capacity.

9.4 Reliance

Any fiduciary with respect to the Plan may rely upon any direction, information
or action of any other fiduciary, acting within the scope of its
responsibilities under the Plan, as being proper under the Plan.

9.5 Scope of Authority and Responsibility

The responsibilities of the Administrative Committee and the Trustee for the
operation and administration of the Plan are allocated between them in
accordance with the provisions of

 

IX-1



--------------------------------------------------------------------------------

the Plan and the Trust Agreement wherein their respective duties are specified.
Each fiduciary shall have only the authority and duties as are specifically
given to it under this Plan, shall be responsible for the proper exercise of its
own authorities and duties, and shall not be responsible for any act or failure
to act of any other fiduciary.

9.6 Trustee Subject to Directions of Named Fiduciary

In the event the Company elects, pursuant to Section 9.1(a)(iv), to direct the
Trustee with respect to the investment, management, or control of Plan assets,
the Company shall serve in such capacity as a Named Fiduciary of the Plan, and
the Trustee shall be subject to such directions from the Company that are made
in accordance with the terms of the Plan and are not contrary to the provisions
of ERISA.

 

IX-2



--------------------------------------------------------------------------------

ARTICLE X

TRUSTEE

10.1 Trust Agreement

The Company shall enter into one or more Trust Agreements with the Trustee or
Trustees selected by it in its sole discretion, and the Trustee shall receive
the contributions to the Trust Fund made by the Employer pursuant to the Plan
and shall hold, invest, reinvest, and distribute such fund, as applicable, in
accordance with the terms and provisions of the Trust Agreement. The Company
will determine the form and terms of such Trust Agreement and may modify such
Trust Agreement from time to time to accomplish the purposes of this Plan and
may, in its sole discretion, remove any Trustee and select any successor
Trustee.

10.2 Assets in Trust

Except as otherwise permitted under the Plan, all assets of the Plan shall be
held in trust by the Trustee who upon acceptance of such office shall have such
authority as is set forth in the Trust Agreement.

 

X-1



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATIVE COMMITTEE

11.1 Appointment and Removal of Administrative Committee

The administration of the Plan shall be vested in an Administrative Committee of
at least three (3) persons who shall be appointed by the Board, and may include
persons who are not Participants in the Plan. A person appointed a member of the
Committee shall signify his acceptance in writing. The Board may remove or
replace any member of the Committee at any time in its sole discretion, and any
Committee member may resign by delivering his written resignation to the Board,
which resignation shall become effective upon its delivery or at any later date
specified therein. If at any time there shall be a vacancy in the membership of
the Committee, the remaining member or members of the Committee shall continue
to act until such vacancy is filled by action of the Board.

11.2 Officers of Administrative Committee

The Committee shall appoint from among its members a chairman, and shall appoint
as secretary a person who may be, but need not be, a member of the Committee or
a Participant in the Plan.

11.3 Action by Administrative Committee

The Committee shall hold meetings upon such notice, at such place or places, and
at such times as its members may from time to time determine. A majority of its
members at the time in office shall constitute a quorum for the transaction of
business. All action taken by the Committee at any meeting shall be by vote of
the majority of its members present at such meeting, except that the Committee
also may act without a meeting by a consent signed by a majority of its members.
Any member of the Committee who is a Participant in the Plan shall not vote on
any question relating exclusively to himself.

11.4 Rules and Regulations

Subject to the terms of the Plan, the Committee may from time to time adopt such
rules and regulations as it shall deem appropriate for the administration of the
Plan and for the conduct and transaction of its business and affairs.

11.5 Powers

The Committee shall have such powers as may be necessary to discharge its duties
under the Plan, including the power:

(a) to interpret and construe the Plan in its discretion, to determine all
questions with regard to employment, eligibility, Credited Service,
Compensation, Retirement Benefits, and such factual matters as date of birth and
marital status, and similarly related matters for the purpose of the Plan. The
Committee’s determination of all questions arising under the Plan shall be
conclusive upon all Participants, the Board, the Company, Employers, the
Trustee, and other interested parties;

 

XI-1



--------------------------------------------------------------------------------

(b) to prescribe procedures to be followed by Participants and Beneficiaries
filing application for benefits;

(c) to prepare and distribute to Participants information explaining the Plan;

(d) to appoint or employ individuals to assist in the administration of the Plan
and any other agents it deems advisable, including legal, accounting and
actuarial counsel;

(e) to instruct the Trustee to make benefit payments pursuant to the Plan;

(f) to appoint an enrolled actuary and to receive and review the periodic
valuation of the Plan made by such actuary;

(g) to receive and review reports of disbursements from the Trust Fund made by
the Trustees; and

(h) to receive and review the periodic audit of the Plan made by a certified
public accountant appointed by the Company.

11.6 Information from Participants

Each Participant shall be required to furnish to the Committee, in the form
prescribed by it, such personal data, affidavits, authorizations to obtain
information, and other information as the Committee may deem appropriate for the
proper administration of the Plan.

11.7 Reports

The Committee shall prepare, or cause to be prepared, such periodic reports to
the U.S. Labor Department, the Internal Revenue Service and the Pension Benefit
Guaranty Corporation as may be required pursuant to the Code or ERISA.

11.8 Authority to Act

The Committee may authorize one or more of its members, officers, or agents to
sign on its behalf any of its instructions, directions, notifications, or
communications to the Trustee, and the Trustee may conclusively rely thereon and
on the information contained therein.

11.9 Liability for Acts

The members of the Committee shall be entitled to rely upon all valuations,
certificates and reports furnished by the Plan actuary or accountant and upon
all opinions given by any legal counsel selected by the Committee, and the
members of the Committee shall be fully protected with respect to any action
taken or suffered by their having relied in good faith upon such actuary,
accountant or counsel and all action so taken or suffered shall be conclusive
upon each of them and upon all Participants and their Beneficiaries. No member
of the Committee shall incur any liability for anything done or omitted by him
except only liability for his own willful misconduct.

 

XI-2



--------------------------------------------------------------------------------

11.10 Compensation and Expenses

Unless authorized by the Board, a member or officer of the Committee shall not
be compensated for his service in such capacity, but shall be reimbursed for
reasonable expenses incident to the performance of such duty.

11.11 Indemnity

The Company shall indemnify the members of the Committee and any of their agents
acting in behalf of the Plan against any and all liabilities or expenses,
including all legal fees related thereto, to which they may be subjected as
members of the Committee by reason of any act or failure to act which
constitutes a breach or an alleged breach of fiduciary responsibility under
ERISA or otherwise, except that due to a person’s own willful misconduct.

11.12 Denied Claims

If any application for payment of a benefit under the Plan shall be denied, the
Committee shall with the denial write the claimant setting forth the specific
reasons for the denial and explaining the Plan’s claim review procedure. If a
claimant whose claim has been denied wishes further consideration of his claim,
he may request the Committee to review his claim in a written statement of the
claimant’s position filed with the Committee no later than 60 days after the
claimant receives such denial. The Committee shall make a full review of the
claim and the denial, giving the claimant written notice of its decision within
the next 60 days. Due to special circumstances, if no decision has been made
within the first 60 days and notice of the need for additional time has been
furnished within such period, the decision may be made within the following 60
days. A claimant shall be required to exhaust the administrative remedies
provided by this Section 11.12 prior to seeking any other form of relief.

 

XI-3



--------------------------------------------------------------------------------

ARTICLE XII

PLAN AMENDMENT OR TERMINATION

12.1 Plan Amendment

The Company shall have the right at any time to amend the Plan, which amendment
shall be evidenced by an instrument in writing signed by an authorized officer
of the Company, effective retroactively or otherwise. No such amendment shall
have any of the effects specified in Section 12.2.

12.2 Limitations on Plan Amendment

No Plan amendment shall:

(a) authorize any part of the Trust to be used for, or diverted to, purposes
other than for the exclusive benefit of Participants or their Beneficiaries;

(b) decrease the accrued benefits of any Participant or his Beneficiary under
the Plan (except to the extent permitted under Code § 412(c)(8)); or

(c) change the vesting schedule, either directly or indirectly, unless each
Participant having not less than three years of Vesting Service is permitted to
elect, within a reasonable period specified by the Administrator after the
adoption of such amendment, to have his vested percentage computed without
regard to such amendment. The period during which the election may be made shall
commence with the date the amendment is adopted and shall end as the later of:

(i) sixty days after the amendment is adopted;

(ii) sixty days after the amendment becomes effective; or

(iii) sixty days after the Participant is issued written notice by the
Administrator.

No amendment to the plan (including a change in the actuarial basis for
determining optional or Early Retirement Benefits) shall be effective to the
extent that it has the effect of decreasing a Participant’s accrued benefit. For
purposes of this paragraph, a plan amendment that has the effect of
(1) eliminating or reducing an early retirement benefit or a retirement-type
subsidy, or (2) eliminating an optional form of benefit, with respect to
benefits attributable to service before the amendment shall be treated as
reducing accrued benefits. In the case of a retirement-type subsidy, the
preceding sentence shall apply only with respect to a Participant who satisfies
(either before or after the amendment) the pre-amendment conditions for the
subsidy. Notwithstanding the preceding sentences, a Participant’s Accrued
Benefit, Early Retirement Benefit, retirement-type subsidy, or optional form of
benefit may be reduced to the extent permitted under Code § 412(c)(8) (for Plan
Years beginning on or before December 31, 2007) or Code § 412(d)(2) (for Plan
Years beginning after December 31, 2007), or to the extent permitted under
Regulations §§ 1.411(d)-3 and 1.411(d)-4. For purposes of this paragraph, a
retirement-type subsidy is the excess, if any, of the actuarial present value of
a retirement-type

 

XII-1



--------------------------------------------------------------------------------

benefit over the actuarial present value of the Accrued Benefit commencing at
Normal Retirement Age or at actual commencement date, if later, with both such
actuarial present values determined as of the date the retirement-type benefit
commences.

12.3 Right of the Employer to Terminate Plan

The Company intends and expects that from year to year it will be able to and
will deem it advisable to continue this Plan in effect and to make contributions
as herein provided. The Company reserves the right, however, to terminate the
Plan at any time which termination shall be evidenced by an instrument in
writing signed by an authorized officer of the Company delivered to the
Administrator and the Trustee.

12.4 Effect of Partial or Complete Termination

12.4.1 Determination of Date of Complete or Partial Termination. The date of
complete or partial termination shall be established by the Administrator in
accordance with the directions of the Company in accordance with applicable law.

12.4.2 Effect of Termination.

(a) As of the date of a partial termination of the Plan:

(1) the accrued benefit of each affected Participant who is then an Employee, to
the extent funded, shall become nonforfeitable;

(2) no affected Participant shall be granted Credited Service based on Years of
Service after such date; and

(3) Compensation paid to affected Participants after such date shall not be
taken into account.

(b) As of the date of the complete termination of the Plan:

(1) the accrued benefit of each Participant who is then an Employee, to the
extent funded, shall become non-forfeitable;

(2) no Participant shall be granted Credited Service based on Years of Service
after such date;

(3) Compensation paid after such date shall not be taken into account;

(4) no Eligible Employee shall become a Participant after such date; and

(5) except as may otherwise be required by applicable law, all Employer
obligations to fund the Plan shall terminate.

 

XII-2



--------------------------------------------------------------------------------

12.5 Allocation of Assets

At any time as the Company determines to distribute the Trust, the Trust shall
be applied to the payment of or provision for benefits in accordance with the
priority classes established by ERISA § 4044. The respective amounts allocated
to such priority classes shall be distributed to or set aside for the benefit of
the persons entitled thereto in such manner as is determined by the
Administrator.

12.6 Residual Assets

Any amounts remaining in the Trust after the satisfaction of all liabilities of
the Trust with respect to all Participants and their Beneficiaries shall revert
to the Employer.

12.7 Limitations Applicable to Certain Highly Paid Participants

Notwithstanding any provision in the Plan to the contrary, in any Plan Year the
annual payments to a Participant who is among the 25 “highly compensated
employees” (as defined in Code § 414(q)) with the greatest Compensation for the
Plan Year shall not exceed the amount which would be payable to such Participant
in the form of a single life annuity which is the actuarial equivalent of the
sum of the Participant’s Accrued Benefit and other Plan benefits, unless:

(a) after payment of all Plan benefits to such Participant, the value of the
Plan’s assets equals or exceeds 110 percent of the value of the Plan’s “current
liabilities” (as defined in Code § 412(l)(7)), or

(b) the value of such Participant’s Plan benefits is less than 1 percent of the
value of the Plan’s current liabilities.

 

XII-3



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS PROVISIONS

13.1 Exclusive Benefit of Participants

The Trust shall be held for the benefit of all persons who shall be entitled to
receive payments under the Plan. It shall be prohibited at any time for any part
of the Trust (other than such part as is required to pay expenses) to be used
for, or diverted to, purposes other than for the exclusive benefit of
Participants or their Beneficiaries.

13.2 Plan Not a Contract of Employment

The Plan is not a contract of Employment, and the terms of Employment of any
Employee shall not be affected in any way by the Plan or related instruments
except as specifically provided therein.

13.3 Source of Benefits

Benefits under the Plan shall be paid or provided for solely from the Trust, and
neither the Company, an Employer, the Administrator, Trustee or Investment
Manager shall assume any liability therefor.

13.4 Benefits Not Assignable

Benefits provided under the Plan may not be assigned or alienated, either
voluntarily or involuntarily. The preceding sentence shall also apply to the
creation, assignment or recognition of a right to any benefit payable with
respect to a Participant pursuant to a “domestic relations order” (as defined in
Code § 414(p)) unless such order is determined by the Administrator to be a
“qualified domestic relations order” (as defined in Code § 414(p)) or, in the
case of a “domestic relations order” entered before January 1, 1985, if either
payment of benefits pursuant to the order has commenced as of that date or the
Administrator decides to treat such order as a “qualified domestic relations
order” within the meaning of Code § 414(p) even if it does not otherwise qualify
as such.

Exception for Certain Judgments on or after August 5, 1997: Effective as of
August 5, 1997, the Plan will recognize and comply with an order, judgment,
decree, or settlement agreement that satisfies the requirements of Code §
401(a)(13) (relating to crimes involving the plan or certain civil actions
relating to breaches of fiduciary duty under ERISA.)

13.5 Domestic Relations Orders

Any other provision of the Plan to the contrary notwithstanding, the
Administrator shall have all powers necessary with respect to the Plan for the
proper operation of Code § 414(p) with respect to “qualified domestic relations
orders” (or “domestic relations orders” treated as such) referred to in
Section 13.4, including, but not limited to, the power to establish all
necessary or appropriate procedures, to authorize the establishment of new
accounts with such assets and subject to such restrictions as the Administrator
may deem appropriate, and the Administrator may decide upon and direct
appropriate distributions therefrom.

 

XIII-1



--------------------------------------------------------------------------------

A domestic relations order that otherwise satisfies the requirements for a
qualified domestic relations order (QDRO) will not fail to be a QDRO: (i) solely
because the order is issued after, or revises, another domestic relations order
or QDRO; or (ii) solely because of the time at which the order is issued,
including issuance after the annuity starting date or after the Participant’s
death.

13.6 Benefits Payable to Minors, Incompetents and Others

In the event any benefit is payable to a minor or an incompetent or to a person
otherwise under a legal disability, or who, in the sole discretion of the
Administrator, is by reason of advanced age, illness or other physical or mental
incapacity incapable of handling and disposing of his property, or otherwise is
in such position or condition that the Administrator believes that he could not
utilize the benefit for his support or welfare, the Administrator shall have
discretion to apply the whole or any part of such benefit directly to the care,
comfort, maintenance, support, education or use of such person, or pay the whole
or any part of such benefit to the parent of such person, the guardian,
committee, conservator or other legal representative, wherever appointed, of
such person, the person with whom such person is residing, or to any other
person having the care and control of such person. The receipt by any such
person to whom any such payment on behalf of any Participant or Beneficiary is
made shall be a sufficient discharge therefor.

13.7 Merger or Transfer of Assets

13.7.1 The merger or consolidation of the Company with any other person, or the
transfer of the assets of the Company to any other person, shall not constitute
a termination of the Plan, if provision is made for the continuation of the
Plan.

13.7.2 The Plan may not merge or consolidate with, or transfer any assets or
liabilities to, any other plan, unless each Participant would (if the Plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then terminated).

13.7.3 The Liberty National Life Insurance Company Pension Plan and the Liberty
National Life Insurance Company Pension Plan for Non-Commissioned Employees were
merged with and into the Plan, effective as of January 1, 2004 pursuant to
Section 13.7 of the Plan.

13.8 Participation in the Plan by an Affiliate

13.8.1 By duly authorized action, an Affiliate may adopt the Plan. Such
Affiliate by duly authorized action, also may determine the classes of its
Employees who shall be Eligible Employees. Such Affiliate shall make such
contributions to the Plan on behalf of such Employees as is determined by the
Company. If no such action is taken, the Eligible Employees and the amount of
Retirement Benefit shall be determined in accordance with the Plan provisions
applicable to an Employer.

13.8.2 By duly authorized action, any other Employer may terminate its
participation in the Plan or withdraw from the Plan and the Trust.

 

XIII-2



--------------------------------------------------------------------------------

13.8.3 An Employer other than the Company shall have no power with respect to
the Plan except as specifically provided by this Section 13.8.

13.9 Action by Employer

Any action required to be taken by an Employer pursuant to the terms of the Plan
shall be taken by the board of directors of the Employer or any person or
persons duly empowered to exercise the powers of the Employer with respect to
the Plan.

13.10 Provision of Information

For purposes of the Plan, each Employee shall execute such forms as may be
reasonably required by the Administrator and the Employee shall make available
to the Administrator and the Trustee any information they may reasonably request
in this regard.

13.11 Controlling Law

The Plan is intended to qualify under Code § 401(a) and to comply with ERISA,
and its terms shall be interpreted accordingly. Otherwise, to the extent not
preempted by ERISA, the laws of the State of Alabama shall control the
interpretation and performance of the terms of the Plan.

13.12 Conditional Restatement

Anything in the foregoing to the contrary notwithstanding, the Plan has been
restated on the express condition that it will be considered by the Internal
Revenue Service as qualifying under the provisions of Code § 401(a) and the
Trust qualifying for exemption from taxation under Code § 501(a). If the
Internal Revenue Service determines that the Plan or Trust does not so qualify,
the Plan shall be amended or terminated as decided by the Company.

13.13 Rules of Construction

Masculine pronouns used herein shall refer to men or women or both and nouns and
pronouns when stated in the singular shall include the plural and when stated in
the plural shall include the singular, unless qualified by the context. Titles
of Articles and Sections of the Plan are for convenience of reference only and
are to be disregarded in applying the provisions of the Plan. Any reference in
this Plan to an Article or Section is to the Article or Section so specified of
the Plan.

13.14 USERRA

Notwithstanding any provisions of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with §414(u) of the Code.

In the case of a death or disability occurring on or after January 1, 2007, if a
participant dies while performing qualified military service (as defined in Code
§ 414(u)), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the

 

XIII-3



--------------------------------------------------------------------------------

period of qualified military service) provided under the Plan as if the
participant had resumed and then terminated employment on account of death.

An individual receiving a differential wage payment, as defined by Code §
3401(h)(2), shall be treated as an Employee of the Employer making the payment,
the differential wage payment shall be treated as compensation, and the Plan
shall not be treated as failing to meet the requirements of any provision
described in Code § 414(u)(1)(C) by reason of any contribution or benefit which
is based on the differential wage payment.

 

XIII-4



--------------------------------------------------------------------------------

ARTICLE XIV

MINIMUM RETIREMENT INCOME

14.1 Prior Plans

14.1.1 In no case, shall the monthly Retirement Benefit for any Participant who
was a Participant in either the Retirement Plan for Employees of Globe Life and
Accident Insurance Company and Its Affiliates or the Retirement Plan for
Employees of United American Insurance Company (“the Prior Plans”) whichever is
applicable, on December 31, 1982, be less than (a) below or (b) plus (c),
whichever is greater, where:

(a) is the monthly normal retirement income which had accrued to such
Participant on December 31, 1982, under the applicable Prior Plan, which shall
be:

For the prior Globe Retirement Plan, an amount equal to  1/12 of (i) times .0115
times (ii) plus (iii) times ((ii) - $5,520) where:

(i) is the Participant’s number of years of credited service (as defined in such
Prior Plan) (with a maximum of 35);

(ii) is average salary (5 years of highest salary out of last 10 years with a
maximum of $35,000);

(iii) is the Participant’s number of years of credited service as defined in
such Prior Plan times .02, with a maximum of .3.

For the prior United American Plan an amount equal to  1/12 of (i) plus (ii),
where:

(i) is an amount equal to the number of years of credited service as defined in
such prior plan (up to 30) multiplied by 1 1/2% of average annual compensation
during the five consecutive calendar years (of the last 10) of highest average
compensation, and

(ii) is an amount equal to the number of years of credited service after age 40
(up to 18 years) times 1 1/2 % of that portion of average annual compensation,
during the five consecutive calendar years (of the last 10 calendar years) of
highest average compensation, which is in excess of the maximum Social Security
wage base.

(b) is the normal retirement income accrued to the Participants under such Prior
Plans on December 31, 1982 pursuant to (a) above,

(c) is the additional normal retirement income such Participants could have
accrued up to December 31, 1988 under either of such Prior Plans, whichever is

 

XIV-1



--------------------------------------------------------------------------------

applicable, if such Prior Plans had continued in effect without amendment until
December 31, 1988.

14.1.2 For Participants who were participating in the Liberty National Life
Insurance Company Pension Plan on April 5, 1982, the amount of annual Retirement
Benefit commencing on the Normal Retirement Date of any such Participant
retiring under this Plan after April 5, 1982, shall not be less than the amount
calculated in (a) or (b) below, (whichever is greater), where:

 

  (a) is (i) plus (ii) less (iii), where:

(i) applies only to Participants with less than 30 years of credited service on
the anniversary of employment immediately preceding April 5, 1982, and is  1/12
of .02 times Final Average Compensation times the number of complete months of
service for benefit accrual purposes for an Employer participating in this Plan
from March 6, 1982, through the earlier of the 30th Year of Service for benefit
accrual purposes, or the date of separation from service, and,

(ii) is  1/12 of .01 times Final Average Compensation times the number of
complete months of service for benefit accrual purposes for an Employer
participating in this Plan from March 6, 1982, or the 30th Year of Service for
benefit accrual purposes, through the earlier of the date of separation from
service or the 40th Year of Service for benefit accrual purposes; and,

(iii) applies only to Participants with less than 30 years of credited service
on the anniversary of employment immediately preceding April 5, 1982, and is the
smaller of (x)  1/12 of the Social Security Offset Percentage times the
Participant’s Special Average Earnings times the number of complete months of
service for benefit accrual purposes for an Employer participating in this Plan
from March 6, 1982, through the earlier of the 35th Year of Service for benefit
accrual purposes, or the date of separation from service or (y) 50% of the sum
of the amounts in (a)(i) plus (a)(ii) but substituting Special Average Earnings
for Final Average Compensation in those formulas.

 

  (b) is (i) plus (ii) less (iii), where:

(i) is  1/12 of .02 times Final Average Compensation times the number of
complete months of service for benefit accrual purposes for an Employer
participating in this Plan from April 5, 1982, through April 4, 1987; and

(ii) is  1/12 of .015 times Final Average Compensation times the number of
complete months of service for benefit accrual purposes for an Employer
participating in this Plan from April 5, 1987, through April 4, 1992; and

(iii) is the amount calculated in (a)(iii), above.

 

XIV-2



--------------------------------------------------------------------------------

Any benefit provided under this Section shall be based solely on Credited
Service for benefit accrual purposes for an Employer participating in this Plan.

 

XIV-3



--------------------------------------------------------------------------------

ARTICLE XV

TOP-HEAVY PROVISIONS

15.1 Definitions

As used in this Article XV, each of the following terms shall have the meanings
for that term set forth below:

(a) Defined Benefit Plan means, a plan of the type defined in Code § 414(j)
maintained by the Company or an Affiliate, as applicable.

(b) Defined Contribution Plan means, a plan of the type defined in Code § 414(i)
maintained by the Company or an Affiliate, as applicable.

(c) Determination Date means, for any Plan Year subsequent to the first Plan
Year, the last day of the preceding Plan Year. For the first Plan Year of the
Plan, Determination Date means the last day of that year.

(d) Determination Period means the Plan Year containing the Determination Date
and the four preceding Plan Years.

(e) Key Employee means any Employee or former Employee (including deceased
Employee) who at any time during the Plan Year that includes the determination
date was an officer of the Employer having annual Compensation greater than
$130,000 (as adjusted under Code § 416(i)(1)), a 5-percent owner of the
Employer, or a 1-percent owner of the Employer having an annual Compensation of
more than $150,000. For this purpose, annual Compensation means compensation
within the meaning of Code § 415(c)(3). The determination of who is a Key
Employee will be made in accordance with Code § 416(i)(1) and the applicable
regulations and other guidance of general applicability issued thereunder.

(f) Limitation Compensation means, for an Employee, the Employee’s earned
income, wages, salaries, fees for professional services and other amounts
received for personal services actually rendered in the course of Employment
(including, but not limited to, commissions paid salesmen, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips and bonuses); amounts described in Code §§ 104(a)(3), 105(a) and
105(h) to the extent includable in the Employee’s gross income; amounts
described in Code § 105(d) whether or not excludable from the Employee’s gross
income; reimbursed non-deductible moving expenses; the value of nonqualified
stock options to the extent includable in the Employee’s gross income in the
year of grant; the amount includable in the Employee’s gross income pursuant to
an election under Code § 83(b); distributions from an unfunded, non-qualified
plan of deferred compensation; and excluding the following:

(i) contributions to a plan of deferred compensation which are not includible in
the Employee’s gross income for the taxable year in which contributed, or
contributions under a “simplified employee pension” (within the meaning of Code
§ 408(k)) to the extent such

 

XV-1



--------------------------------------------------------------------------------

contributions are deductible by the Employee, or any distributions from a plan
of deferred compensation (other than an unfunded non-qualified plan);

(ii) amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or other property) held by the Employee either becomes freely
“transferable” or is no longer subject to a “substantial risk of forfeiture”
(both quoted terms within the meaning of Code § 83(a));

(iii) amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

(iv) other amounts which received special tax benefits, or contributions made
(whether or not under a salary reduction agreement) towards the purchase of an
annuity described in Code § 403(b) (whether or not the amounts are actually
excludable from the gross income of the Employee).

Notwithstanding the above provisions, a Participant’s Limitation Compensation
will include any elective deferrals (as defined in Code §402(e)(3)), any amount
which is contributed or deferred at the election of the Participant and which is
not includable in the gross income of the Participant by reason of Code §125 or
Code §457, and a Participant’s elective deductions for “qualified transportation
fringes” under Code §132(f)(4).

(g) Non-Key Employee means any Employee who is not a Key Employee.

(h) Permissive Aggregation Group means the Required Aggregation Group of plans
plus any other plan or plans of the Company or an Affiliate which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Code §§ 401(a)(4) and 410.

(i) Required Aggregation Group means (i) each Qualified Plan of an Employer in
which at least one Key Employee participates, and (ii) any other Qualified Plan
of an Employer which enables a plan described in (i) to meet the requirements of
Code §§ 401(a)(4) and 410.

(j) Super Top-Heavy Plan means the Plan, if any Top-Heavy Ratio as determined
under the definition of Top-Heavy Plan exceeds 90%.

(k) Top-Heavy Plan means the Plan, if any of the following conditions exists:

(i) If the Top-Heavy Ratio for the Plan exceeds sixty percent and the Plan is
not part of any Required Aggregation Group or Permissive Aggregation Group of
plans.

(ii) If the Plan is a part of a Required Aggregation Group of plans but not part
of a Permissive Aggregation Group and the Top-Heavy Ratio for the Required
Aggregation Group of plans exceeds sixty percent.

(iii) If the Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds sixty percent.

 

XV-2



--------------------------------------------------------------------------------

(l) Top-Heavy Ratio means,

(i) If the Company or an Affiliate maintains one or more Defined Benefit Plans
and the Company or an Affiliate has never maintained any Defined Contribution
Plan (including any “simplified employee pension” within the meaning of Code §
408(k)) which during the 5-year period ending on the Determination Date has or
has had account balances, the Top-Heavy Ratio for the Plan alone or for the
Required or Permissive Aggregation Group, as appropriate, is a fraction, the
numerator of which is the sum of the present values of accrued benefits under
the aggregated Defined Benefit Plans of all Key Employees as of the respective
Determination Date for each plan (including any part of any accrued benefit
distributed in the 5-year period ending on the Determination Date), and the
denominator of which is the sum of the present values of all accrued benefits
under the aggregated Defined Benefit Plans as of the respective Determination
Date for each plan (including any part of any accrued benefit distributed in the
5-year period ending on the Determination Date) determined in accordance with
Code § 416.

(ii) If the Company or an Affiliate maintains one or more Defined Benefit Plans
and the Company or an Affiliate maintains or has maintained one or more Defined
Contribution Plans (including any “simplified employee pension” within the
meaning of Code § 408(k)) which during the 5-year period ending on the
Determination Date has or has had any account balances, the Top-Heavy Ratio for
any Required or Permissive Aggregation Group, as appropriate, is a fraction, the
numerator of which is the sum of the present value of accrued benefits under the
aggregated Defined Benefit Plans for all Key Employees, determined in accordance
with (i) above, plus the sum of account balances under the aggregated Defined
Contribution Plans for all Key Employees as of the respective Determination Date
for each plan, and the denominator of which is the sum of the present value of
all accrued benefits under the aggregated Defined Benefit Plans, determined in
accordance with (i) above, plus the sum of all account balances under the
aggregated Defined Contribution Plans for all Participants as of the respective
Determination Date for each plan, all determined in accordance with Code § 416.

The present values of accrued benefits of an Employee as of the determination
date shall be increased by the distributions made with respect to the Employee
under the Plan and any plan aggregated with the Plan under Code § 416(g)(2)
during the 1-year period ending on the Determination Date. The preceding
sentence shall also apply to distributions under a terminated plan which, had it
not been terminated, would have been aggregated with the Plan under Code §
416(g)(2)(A)(i). In the case of a distribution made for a reason other than
Severance from Employment, death, or disability, this provision shall be applied
by substituting “5-year period” for “1-year period.”

(iii) For purposes of (i) and (ii) above, the value of account balances and the
present value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code § 416 for the first and second
plan year of a Defined Benefit Plan. The account balances and accrued benefits
of a Participant (A) who is a Non-Key Employee but who was a Key Employee in a
prior year, or (B) who has not been credited with at least one Hour of Service
with any Employer at any time during the 1-year period ending on the
Determination Date will be disregarded. The calculation of the Top-Heavy Ratio,
and the extent to which distributions,

 

XV-3



--------------------------------------------------------------------------------

rollovers, and transfers are taken into account will be made in accordance with
Code § 416. Deductible employee contributions will not be taken into account for
purposes of computing the Top-Heavy Ratio. When aggregating plans, the value of
account balances and accrued benefits will be calculated with reference to the
respective Determination Dates for the aggregated plans that fall within the
same calendar year.

(iv) Solely for the purpose of determining if the Plan, or any other plan
included in a Required Aggregation Group of which this Plan is a part, is
Top-Heavy (within the meaning of Code § 416(g)) such determination shall be made
under (A) the method, if any, that uniformly applies for accrual purposes under
all plans maintained by the Employer, or (B) if there is no such method, as if
such benefit accrued not more rapidly than the slowest accrual rate permitted
under the fractional accrual rate of Code § 411(b)(l)(C).

(m) Valuation Date means, the date as of which account balances, or accrued
benefits are valued for purposes of calculating the Top-Heavy Ratio.

15.2 Top Heavy Rules

If the Plan is determined to be a Top-Heavy Plan or a Super Top-Heavy Plan as of
any Determination Date, then it shall be subject to the rules set forth in this
Article XV, beginning with the first Plan Year commencing after such
Determination Date. Even if, as of a subsequent Determination Date, the Plan is
determined to no longer be a Top-Heavy Plan or a Super Top-Heavy Plan, the rules
set forth in these Sections will continue to apply.

15.3 Compensation

If the Plan is a Top-Heavy Plan or a Super Top-Heavy Plan, Compensation for the
purpose of this Plan shall be limited to the first $150,000 (or such larger
amounts as may be prescribed for the Plan Year involved pursuant to Code §
416(d)(2)) of the amount that would otherwise have been Compensation.

15.4 Benefit

Except as provided in subparagraphs (a) and (b) below, for any Plan Year in or
after which the Plan is a Top-Heavy Plan, each Participant who is a Non-Key
Employee and has completed one Year of Service will accrue a Retirement Benefit
(to be provided solely by Employer contributions) and expressed as a single life
annuity commencing at normal retirement age (within the meaning of Code §
411(a)(8)) of not less than 2% of his or her average Limitation Compensation for
the 5 consecutive years for which the Participant had the highest Limitation
Compensation. The aggregate Limitation Compensation for the years during such
five-year period in which the Participant was credited with one Year of Service
will be divided by the number of such years in order to determine average
Limitation Compensation. The minimum accrual is determined without regard to any
Social Security contribution. The minimum accrual applies even though under
other Plan provisions the Participant would not otherwise be entitled to receive
an accrual, or would have received a lesser accrual for the Plan Year. The
suspension of benefits provisions of this Plan shall not apply to the minimum
benefits hereunder.

 

XV-4



--------------------------------------------------------------------------------

(a) No additional benefit accruals shall be provided pursuant to 15.4 above to
the extent that the total accruals on behalf of the Participant attributable to
Employer contributions will provide a Retirement Benefit expressed as a single
life annuity commencing at normal retirement age (within the meaning of Code §
411(a)(8)) that equals or exceeds 20% of the Participant’s highest average
Limitation Compensation for the 5 consecutive years for which the Participant
had the highest Limitation Compensation. All accruals of Employer derived
benefits, whether or not attributable to years for which the Plan is a Top-Heavy
Plan, may be used in computing whether the minimum accrual requirement of the
preceding sentence is satisfied.

(b) The provision in 15.4 above shall not apply to any Participant to the extent
that the Participant is covered under any other plan or plans of an Employer and
the Employer has provided in that plan that the minimum allocation or benefit
requirement applicable to this Top-Heavy Plan will be met in the other plan or
plans.

(c) For purposes of satisfying the minimum benefit requirements of Code §
416(c)(1) and the Plan, in determining Years of Service with the Employer, any
service with the Employer shall be disregarded to the extent that such service
occurs during a Plan Year when the Plan benefits (within the meaning of Code §
4109b)) no Key Employee or former Key Employee.

15.5 Limitations on Benefit

If the Plan is a Top-Heavy Plan for any Plan Year, then the maximum benefit
which can be provided under Code § 415 shall be determined by substituting
“1.00” for “1.25” in Code § 415(e)(2)(B) and (3)(B), unless the Plan meets the
requirements of Code § 416(h)(2)(B) and the Administrator increases the minimum
rate of benefit accrual provided in § D by one percent.

15.6 Vesting

Beginning with the Plan Year in which this Plan is Top-Heavy, the following
vesting schedule will apply:

 

Completed Years of Vesting Service

  

Vested Percentage

2

   20%

3

   40%

4

   60%

5

   100%

15.7 Miscellaneous

In the event that any provision of this Article XV is no longer required to
qualify the Plan under the Code, then such provision shall thereupon be void
without the necessity of further amendment of the Plan.

 

XV-5



--------------------------------------------------------------------------------

ARTICLE XVI

BENEFIT RESTRICTIONS

16.1 Effective Date and Application

(a) Effective Date. The provisions of this Article apply to Plan Years beginning
after December 31, 2007.

(b) This Article only applies to single employer plans (a plan that is not a
multiemployer plan within the meaning of Code § 414(f)) and does not apply to a
plan maintained pursuant to one or more collective bargaining agreements between
employee representatives and one or more employers. Furthermore, this Article
shall not apply to for the first five (5) Plan Years of the Plan (the term Plan
shall include any predecessor plan).

(c) Notwithstanding anything in this Article to the contrary, the provision of
Code § 436 and the Regulations thereunder are incorporated herein by reference.

(d) If the Plan has a valuation date other than the first day of the Plan Year,
the provisions of Code § 436 and this Article will be applied in accordance with
Regulations.

16.2 Funding-Based Limitation on Shutdown Benefits and Other Unpredictable
Contingent Event Benefits

(a) In general. If a Participant is entitled to an “unpredictable contingent
event benefit” payable with respect to any event occurring during any Plan Year,
then such benefit may not be provided if the “adjusted funding target attainment
percentage” for such Plan Year (i) is less than sixty percent (60%) or,
(ii) would be less than sixty percent (60%) percent taking into account such
occurrence.

(b) Exemption. Paragraph (a) shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the Employer of
a contribution (in addition to any minimum required contribution under Code §
430) equal to:

(i) in the case of Section 16.2(a)(i), the amount of the increase in the funding
target of the Plan (under Code §430) for the Plan Year attributable to the
occurrence referred to in paragraph (a), and

(ii) in the case of Section 16.2(a)(ii), the amount sufficient to result in an
“adjusted funding target attainment percentage” of sixty percent (60%).

(c) Unpredictable contingent event benefit. For purposes of this Section 16.2,
the term “unpredictable contingent event benefit” means any benefit payable
solely by reason of:

(i) a plant shutdown (or similar event, as determined by the Secretary of the
Treasury), or

 

XVI-1



--------------------------------------------------------------------------------

(ii) an event other than the attainment of any age, performance of any service,
receipt or derivation of any compensation, or occurrence of death or disability.

16.3 Limitations on Plan Amendments Increasing Liability for Benefits

(a) In general. No amendment which has the effect of increasing liabilities of
the Plan by reason of increases in benefits, establishment of new benefits,
changing the rate of benefit accrual, or changing the rate at which benefits
become nonforfeitable may take effect during any Plan Year if the “adjusted
funding target attainment percentage” for such Plan Year is:

(i) less than eighty percent (80%), or

(ii) would be less than eighty percent (80%) taking into account such amendment.

(b) Exemption. Section 16.3(a) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year (or if later, the effective
date of the amendment), upon payment by the Employer of a contribution (in
addition to any minimum required contribution under Code § 430) equal to:

(i) in the case of Section 16.3(a)(i), the amount of the increase in the funding
target of the Plan (under Code § 430) for the Plan Year attributable to the
amendment, and

(ii) in the case of Section 16.3(a)(ii), the amount sufficient to result in an
“adjusted funding target attainment percentage” of eighty percent (80%).

(c) Exception for certain benefit increases. Section 16.3(a) shall not apply to
any amendment which provides for an increase in benefits under a formula which
is not based on a Participant’s compensation, but only if the rate of such
increase is not in excess of the contemporaneous rate of increase in average
wages of Participants covered by the amendment.

16.4 Limitations on Accelerated Benefit Distributions

(a) Funding percentage less than sixty percent (60%). If the Plan’s “adjusted
funding target attainment percentage” for a Plan Year is less than sixty percent
(60%), then the Plan may not pay any “prohibited payment” after the valuation
date for the Plan Year.

(b) Bankruptcy. During any period in which the Employer is a debtor in a case
under Title 11, United States Code, or similar Federal or State law, the Plan
may not pay any “prohibited payment.” The preceding sentence shall not apply on
or after the date on which the enrolled actuary of the Plan certifies that the
“adjusted funding target attainment percentage” of the Plan is not less than one
hundred percent (100%).

(c) Limited payment if percentage at least sixty percent (60%) but less than
eighty percent (80%) percent.

 

XVI-2



--------------------------------------------------------------------------------

(i) In general. If the Plan’s “adjusted funding target attainment percentage”
for a Plan Year is sixty percent (60%) or greater but less than eighty percent
(80%), then the Plan may not pay any “prohibited payment” after the valuation
date for the Plan Year to the extent the amount of the payment exceeds the
lesser of:

(A) fifty (50) percent of the amount of the payment which could be made without
regard to this Section 16.4, or

(B) the present value (determined under guidance prescribed by the Pension
Benefit Guaranty Corporation, using the interest and mortality assumptions under
Code § 417(e)) of the maximum guarantee with respect to the Participant under
ERISA § 4022.

(ii) One-time application.

(A) In general. Only one “prohibited payment” meeting the requirements of
Section 16.4(c)(i) may be made with respect to any Participant during any period
of consecutive Plan Years to which the limitations under either Section 16.4
(a) or (b) applies.

(B) Treatment of beneficiaries. For purposes of this Section 16.4(c)(ii), a
Participant and any Beneficiary (including an alternate payee, as defined in
Code §414(p)(8)) shall be treated as one Participant. If the Accrued Benefit of
a Participant is allocated to such an alternate payee and one or more other
persons, the amount under Section 16.4(c)(i) shall be allocated among such
persons in the same manner as the Accrued Benefit is allocated unless the
qualified domestic relations order (as defined in Code § 414(p)(1)(A)) provides
otherwise.

(d) Exception. This Section 16.4 shall not apply for any Plan Year if the terms
of the Plan (as in effect for the period beginning on September 1, 2005, and
ending with such Plan Year) provide for no benefit accruals with respect to any
Participant during such period.

(e) “Prohibited payment.” For purposes of this Section 16.4, the term
“prohibited payment” means:

(i) any payment, in excess of the monthly amount paid under a single life
annuity (plus any Social Security supplements described in the last sentence of
Code § 411(a)(9)), to a Participant or Beneficiary whose Annuity Starting Date
occurs during any period a limitation under Section 16.4(a) or (b) is in effect,

(ii) any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits, and

(iii) any other payment specified by the Secretary by Regulations.

Such term shall not include the payment of a benefit which under Code §
411(a)(11) may be immediately distributed without the consent of the
Participant.

 

XVI-3



--------------------------------------------------------------------------------

16.5 Limitation on Benefit Accruals for Plans with Severe Funding Shortfalls

(a) In general. If the Plan’s “adjusted funding target attainment percentage”
for a Plan Year is less than sixty percent (60%), benefit accruals under the
Plan shall cease as of the valuation date for the Plan Year.

(b) Exemption. Section 16.5(a) shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Employer of a contribution (in addition to any minimum required contribution
under Code § 430) equal to the amount sufficient to result in an “adjusted
funding target attainment percentage” of sixty percent (60%).

(c) Temporary modification of limitation. In the case of the first Plan Year
beginning during the period beginning on October 1, 2008, and ending on
September 30, 2009, the provisions of Section 16.5(a) shall be applied by
substituting the Plan’s “adjusted funding target attainment percentage” for the
preceding Plan Year for such percentage for such Plan Year, but only if the
“adjusted funding target attainment percentage” for the preceding year is
greater.

16.6 Rules Relating to Contributions Required to Avoid Benefit Limitations

(a) Security may be provided.

(i) In general. For purposes of this Section 16.6, the “adjusted funding target
attainment percentage” shall be determined by treating as an asset of the Plan
any security provided by the Employer in a form meeting the requirements of
Section 16.6(a)(ii).

(ii) Form of security. The security required under Section 16.6(a)(i) shall
consist of:

(A) a bond issued by a corporate surety company that is an acceptable surety for
purposes of ERISA § 412,

(B) cash, or United States obligations which mature in three (3) years or less,
held in escrow by a bank or similar financial institution, or

(C) such other form of security as is satisfactory to the Secretary and the
parties involved.

(iii) Enforcement. Any security provided under Section 16.6(a)(i) may be
perfected and enforced at any time after the earlier of:

(A) the date on which the Plan terminates,

(B) if there is a failure to make a payment of the minimum required contribution
for any Plan Year beginning after the security is provided, the due date for the
payment under Code § 430(j), or

 

XVI-4



--------------------------------------------------------------------------------

(C) if the “adjusted funding target attainment percentage” is less than sixty
percent (60%) for a consecutive period of 7 years, the valuation date for the
last year in the period.

(iv) Release of security. The security shall be released (and any amounts
thereunder shall be refunded together with any interest accrued thereon) at such
time as the Secretary may prescribe in Regulations, including Regulations for
partial releases of the security by reason of increases in the “adjusted funding
target attainment percentage.”

(b) Prefunding balance or funding standard carryover balance may not be used. No
prefunding balance or funding standard carryover balance under Code § 430(f) may
be used under Section 16.2, 16.3 or 16.5 to satisfy any payment an Employer may
make under any such Section to avoid or terminate the application of any
limitation under such Section.

(c) Deemed reduction of funding balances:

(i) In general. Subject to Section 16.6(a)(iii), in any case in which a benefit
limitation under Section 16.2, 16.3, 16.4 or 16.5 would (but for this paragraph
and determined without regard to Section 16.2(b), 16.3(b) or 16.5(b)) apply to
such Plan for the Plan Year, the Employer shall be treated for purposes of this
title as having made an election under Code § 430(f) to reduce the prefunding
balance or funding standard carryover balance by such amount as is necessary for
such benefit limitation to not apply to the Plan for such Plan Year.

(ii) Exception for insufficient funding balances. Section 16.6(c)(i) shall not
apply with respect to a benefit limitation for any Plan Year if the application
of Section 16.6(c)(i) would not result in the benefit limitation not applying
for such Plan Year.

 

16.7 Presumed Underfunding for Purposes of Benefit Limitations

(a) Presumption of continued underfunding. In any case in which a benefit
limitation under Section 16.2, 16.3, 16.4 or 16.5 has been applied to a Plan
with respect to the Plan Year preceding the current Plan Year, the “adjusted
funding target attainment percentage” of the Plan for the current Plan Year
shall be presumed to be equal to the “adjusted funding target attainment
percentage” of the Plan for the preceding Plan Year until the enrolled actuary
of the Plan certifies the actual “adjusted funding target attainment percentage”
of the Plan for the current Plan Year.

(b) Presumption of underfunding after 10th month. In any case in which no
certification of the “adjusted funding target attainment percentage” for the
current Plan Year is made with respect to the Plan before the first day of the
10th month of such year, for purposes of Sections 16.2, 16.3, 16.4 and 16.5,
such first day shall be deemed, for purposes of such subsection, to be the
valuation date of the Plan for the current Plan Year and the Plan’s “adjusted
funding target attainment percentage” shall be conclusively presumed to be less
than sixty percent (60%) as of such first day.

(c) Presumption of underfunding after 4th month for nearly underfunded plans. In
any case in which:

 

XVI-5



--------------------------------------------------------------------------------

(i) a benefit limitation under Section 16.2, 16.3, 16.4 or 16.5 did not apply to
a Plan with respect to the Plan Year preceding the current Plan Year, but the
“adjusted funding target attainment percentage” of the Plan for such preceding
Plan Year was not more than ten (10) percentage points greater than the
percentage which would have caused such subsection to apply to the Plan with
respect to such preceding Plan Year, and

(ii) as of the first day of the 4th month of the current Plan Year, the enrolled
actuary of the Plan has not certified the actual “adjusted funding target
attainment percentage” of the Plan for the current Plan Year, until the enrolled
actuary so certifies, such first day shall be deemed, for purposes of such
subsection, to be the valuation date of the Plan for the current Plan Year and
the “adjusted funding target attainment percentage” of the Plan as of such first
day shall, for purposes of such subsection, be presumed to be equal to ten
(10) percentage points less than the “adjusted funding target attainment
percentage” of the Plan for such preceding Plan Year.

16.8 Treatment of Plan as of Close of Prohibited or Cessation Period

The following provisions apply for purposes of applying this Article.

(a) Operation of Plan after period. Payments and accruals will resume effective
as of the day following the close of the period for which any limitation of
payment or accrual of benefits under Section 16.4 or 16.5 applies.

(b) Treatment of affected benefits. Nothing in this Section 16.8 shall be
construed as affecting the Plan’s treatment of benefits which would have been
paid or accrued but for this Article.

16.9 Definitions

(a) The term “funding target attainment percentage” has the same meaning given
such term by Code § 430(d)(2), except as otherwise provided herein. However, in
the case of Plan Years beginning in 2008, the “funding target attainment
percentage” for the preceding Plan Year may be determined using such methods of
estimation as the Secretary may provide.

(b) The term “adjusted funding target attainment percentage” means the “funding
target attainment percentage” which is determined under Section 16.9(a) by
increasing each of the amounts under subparagraphs (A) and (B) of Code §
430(d)(2) by the aggregate amount of purchases of annuities for employees other
than highly compensated employees (as defined in Code § 414(q)) which were made
by the Plan during the preceding two (2) Plan Years.

(c) Application to plans which are fully funded without regard to reductions for
funding balances.

(i) In general. In the case of a Plan for any Plan Year, if the “funding target
attainment percentage” is one hundred percent (100%) or more (determined and
without regard to the reduction in the value of assets under Code § 430(f)(4)),
the “funding target attainment percentage” for purposes of Sections 16.9(a) and
(b) shall be determined without regard to such reduction.

 

XVI-6



--------------------------------------------------------------------------------

(ii) Transition rule. Section 16.9(c)(i) shall be applied to Plan Years
beginning after 2007 and before 2011 by substituting for “one hundred percent
(100%)” the applicable percentage determined in accordance with the following
table:

 

In the case of a Plan Year beginning in calendar year:

   The applicable
percentage is:  

2008

     92 % 

2009

     94 % 

2010

     96 % 

(iii) Section 16.9(c)(ii) shall not apply with respect to any Plan Year
beginning after 2008 unless the “funding target attainment percentage”
(determined without regard to the reduction in the value of assets under Code §
430(f)(4)) of the Plan for each preceding Plan Year beginning after 2007 was not
less than the applicable percentage with respect to such preceding Plan Year
determined under Section 16.9(c)(ii).

IN WITNESS WHEREOF, TORCHMARK CORPORATION has caused this Plan to be amended and
restated, on this the          day of January, 2011, effective generally as of
January 1, 2009 (except as otherwise provided herein).

 

      TORCHMARK CORPORATION       By:  

 

Attest:               Its:  

 

By:  

 

      Its:  

 

     

 

XVI-7